Exhibit 10.1

 

 

Execution Version 

 



 

CREDIT AGREEMENT

 

dated as of September 13, 2019

 

among

 

IHS MARKIT LTD.,
as Borrower,

 

The Lenders Party Hereto

 

and

 

PNC BANK, National Association,
as Administrative Agent

 

 

 

 

TABLE OF CONTENTS

 

Page

 

ARTICLE I Definitions 1 Section 1.01   Defined Terms 1 Section
1.02   Classification of Loans and Borrowings 21 Section 1.03   Terms Generally
22 Section 1.04   Accounting Terms; GAAP 22 Section 1.05   Conversion of Foreign
Currencies 22 Section 1.06   Certain Calculations and Tests. 23 ARTICLE II The
Credits 24 Section 2.01   Commitments 24 Section 2.02   Loans and Borrowings 24
Section 2.03   Requests for Borrowings 25 Section 2.04   [Reserved] 26 Section
2.05   [Reserved] 26 Section 2.06   Funding of Borrowings 26 Section
2.07   Interest Elections 26 Section 2.08   Termination of Commitments 28
Section 2.09   Repayment of Loans; Evidence of Debt 28 Section 2.10   [Reserved]
28 Section 2.11   Prepayment of Loans 28 Section 2.12   Fees 29 Section
2.13   Interest 29 Section 2.14   Alternate Rate of Interest 30 Section
2.15   Increased Costs 32 Section 2.16   Break Funding Payments 33 Section
2.17   Taxes 33 Section 2.18   Payments Generally; Pro Rata Treatment; Sharing
of Set-Offs 37 Section 2.19   Mitigation Obligations; Replacement of Lenders 39
Section 2.20   Defaulting Lenders 40 Section 2.21   Illegality. 40 ARTICLE III
Representations and Warranties 41 Section 3.01   Organization; Powers 41 Section
3.02   Authorization; Enforceability 41 Section 3.03   Governmental Approvals;
No Conflicts 42 Section 3.04   Financial Condition; No Material Adverse Change
42 Section 3.05   [Reserved] 42 Section 3.06   Litigation 42 Section
3.07   Compliance with Laws 42 Section 3.08   Investment Company Status 42
Section 3.09   Taxes 42 Section 3.10   ERISA 43 Section 3.11   Margin Securities
43

 

i 

 



Section 3.12   Use of Proceeds 43 Section 3.13   OFAC and Anti-Corruption Laws
43 Section 3.14   Patriot Act 43 ARTICLE IV Conditions 43 Section 4.01   Closing
Date 44 ARTICLE V Affirmative Covenants 45 Section 5.01   Financial Statements
and Other Information 45 Section 5.02   Notice of Material Events 47 Section
5.03   Existence; Conduct of Business 47 Section 5.04   Payment of Taxes 47
Section 5.05   Insurance 48 Section 5.06   Books and Records and Inspection 48
Section 5.07   Compliance with Laws 48 Section 5.08   Anti-Corruption Laws and
Sanctions 48 ARTICLE VI Negative Covenants 48 Section 6.01   Subsidiary
Indebtedness 48 Section 6.02   Liens 49 Section 6.03   Fundamental Changes 50
Section 6.04   Anti-Corruption Laws and Sanctions 50 ARTICLE VII Financial
Covenants 50 Section 7.01   Interest Coverage Ratio 51 Section 7.02   Leverage
Ratio 51 ARTICLE VIII Events of Default 51 Section 8.01   Events of Default;
Remedies 51 Section 8.02   Performance by the Administrative Agent 54 Section
8.03   Limitation on Separate Suit 54 ARTICLE IX The Administrative Agent 54
Section 9.01   Appointment and Authority 54 Section 9.02   Rights as a Lender 55
Section 9.03   Exculpatory Provisions 55 Section 9.04   Reliance by the
Administrative Agent 56 Section 9.05   Delegation of Duties 56 Section
9.06   Resignation of Administrative Agent 56 Section 9.07   Non-Reliance on
Administrative Agent and Other Lenders 57 Section 9.08   [Reserved] 57 Section
9.09   [Reserved] 57 Section 9.10   Lender Affiliates Rights 57 Section
9.11   Certain ERISA Matters 58 Section 9.12   No Reliance on Administrative
Agent's Customer Identification Program. 60

 

ii 

 



ARTICLE X Miscellaneous 60 Section 10.01   Notices 60 Section 10.02   Waivers;
Amendments 62 Section 10.03   Expenses; Indemnity; Damage Waiver 63 Section
10.04   Successors and Assigns. 65 Section 10.05   Survival 68 Section
10.06   Counterparts; Integration; Effectiveness 68 Section 10.07   Severability
69 Section 10.08   Right of Setoff 69 Section 10.09   Governing Law;
Jurisdiction; Consent to Service of Process 69 Section 10.10   WAIVER OF JURY
TRIAL 70 Section 10.11   Headings 70 Section 10.12   Confidentiality 71 Section
10.13   Maximum Interest Rate 71 Section 10.14   No Duty 72 Section 10.15   No
Fiduciary Relationship 72 Section 10.16   Construction 73 Section
10.17   Independence of Covenants 73 Section 10.18   Electronic Execution of
Assignments and Certain Other Documents. 73 Section 10.19   USA PATRIOT Act 73
Section 10.20   [Reserved] 74 Section 10.21   Judgment Currency 74 Section
10.22   Acknowledgement and Consent to Bail-In of EEA Financial Institutions 74

 



iii 

 

 

 

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES:

 

Schedule 2.01 – Commitments Schedule 3.06 – Disclosed Matters Schedule 6.01 –
Existing Indebtedness Schedule 6.02 – Existing Liens

 

 

EXHIBITS:

 

Exhibit A – Form of Assignment and Assumption Exhibit B – Form of Compliance
Certificate Exhibit C – Form of Borrowing Request Exhibit D – Form of Interest
Election Request

iv 

 

CREDIT AGREEMENT (this “Agreement”) dated as of September 13, 2019, by and among
IHS MARKIT LTD., an exempted limited company incorporated in Bermuda (the
“Borrower”), the Lenders from time to time party hereto and PNC BANK, NATIONAL
ASSOCIATION, as Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE I

Definitions

 

Section 1.01   Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquisition Threshold” has the meaning assigned to such term in Section 7.02.

 

“Administrative Agent” means PNC Bank, in its capacity as administrative agent
for the Lenders hereunder. PNC Bank may, in its discretion, arrange for one or
more of its domestic or foreign branches or Affiliates to perform its
obligations as the Administrative Agent hereunder and in such event, the term
“Administrative Agent” shall include any such branch or Affiliate with respect
to such obligations.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. For the
avoidance of doubt, for all purposes of this Agreement and the other Loan
Documents, each EBT shall be deemed not to constitute an Affiliate of the
Borrower or any Subsidiary.

 

“Agent Parties” has the meaning assigned to such term in Section 10.01.

 

“Alternate Base Rate” means, for any day, a fluctuating per annum rate of
interest equal to the highest of (a) the Federal Funds Open Rate plus 1/2 of 1%,
(b) the Prime Rate and (c) the Published Eurodollar Rate plus 1.00%.
Notwithstanding the foregoing, the Alternate Base Rate shall not be less than
zero for purposes of this Agreement.

 

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and all other laws, rules, and regulations of any jurisdiction concerning
or relating to bribery or corruption.

 

“Applicable Rate” means for any day (i) with respect to any ABR Loan, 0% or (ii)
with respect to any Eurodollar Loan, 0.75%.

 

 

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form (including electronic documentation generated by use
of an electronic platform) approved by the Administrative Agent and reasonably
acceptable to the Borrower.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended November 30, 2018,
and the related consolidated statements of income, shareholders’ equity and cash
flows of the Borrower and its Subsidiaries and the notes thereto.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower Materials” has the meaning assigned to such term in Section 5.01.

 

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day other than a Saturday or Sunday or a legal holiday
on which commercial banks are authorized or required to be closed for business
in New York City

 

 2

 

and if the applicable Business Day relates to any Eurodollar Loan, such day must
also be a day on which dealings are carried on in the London interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as financing or
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP; provided that all obligations of any Person that are or
would be characterized as an operating lease as determined in accordance with
GAAP as in effect on November 30, 2018 (whether or not such operating lease was
in effect on such date) shall continue to be accounted for as an operating lease
(and not as a capitalized lease) for purposes of this Agreement regardless of
any change in GAAP following November 30, 2018 that would otherwise require such
obligation to be recharacterized as a Capital Lease Obligation.

 

“Change in Control” means (a) the acquisition of, ownership or voting control,
directly or indirectly, beneficially or of record, on or after the Closing Date,
by any Person or group (within the meaning of Rule 13d-3 of the Securities
Exchange Commission under the Securities Exchange Act of 1934, as then in
effect) (other than a Person of which the Borrower is a direct or indirect
wholly owned subsidiary as long as such Person guarantees the Loan Obligations
on terms reasonably satisfactory to the Administrative Agent) of shares
representing more than thirty-five percent (35%) of the aggregate ordinary
Voting Power represented by the issued and outstanding shares of the Borrower
(or any Person of which the Borrower is a direct or indirect wholly owned
subsidiary) or (b) during any period of 12 consecutive months, occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Borrower by Persons who were neither (i) nominated by the board of directors of
the Borrower nor (ii) approved or appointed by directors so nominated.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement (including any law, rule or regulations currently under
contemplation as of the date of this Agreement), (b) any change in any law, rule
or regulation or in the interpretation, application or implementation thereof by
any Governmental Authority after the date of this Agreement or (c) compliance by
any Lender (or, for purposes of Section 2.15(b), by any lending office of such
Lender or by such Lender’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement. The Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

 

“CIP Regulations” has the meaning assigned to such term in Section 9.12.

 

“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 10.02).

 

 3

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make a Loan hereunder on the Closing Date, expressed as an amount
representing the maximum principal amount of the Loan to be made by such Lender
hereunder, as such commitment may be reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 10.04. The
initial amount of each Lender’s Commitment is set forth on Schedule 2.01, or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Commitment, as applicable. The initial aggregate amount of the Lenders’
Commitments on the Closing Date is $250,000,000.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a compliance certificate substantially in the
form of Exhibit B.

 

“Consolidated” means the resultant consolidation of the financial statements of
the Borrower and its Subsidiaries in accordance with GAAP, including principles
of consolidation consistent with those applied in preparation of the most recent
consolidated financial statements referred to in Section 3.04 hereof.

 

“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges including but not limited
to those relating to fixed assets, leasehold improvements and general
intangibles (specifically including goodwill) of the Borrower for such period,
as determined on a Consolidated basis and in accordance with GAAP.

 

“Consolidated EBITDA” means, for any Test Period, as determined on a
Consolidated basis and in accordance with GAAP, Consolidated Net Earnings for
such Test Period:

 

(a)  plus the aggregate amounts deducted in determining such Consolidated Net
Earnings in respect of (i) Consolidated Interest Expense, (ii) Consolidated
Income Tax Expense, (iii) Consolidated Depreciation and Amortization Charges,
(iv) non-cash charges or expenses in connection with options, restricted stock,
restricted stock units or other equity level awards under any Borrower incentive
plan, (v) cash non-recurring (A) fees, costs and expenses incurred in connection
with the Transactions and (B) other charges, including acquisition or
restructuring charges or expenses related to employee severance or facilities
consolidation and acquisition related transactions expenses provided that for
any Test Period, the aggregate amount added back under this clause (v)(B) shall
not exceed 10% of the Consolidated EBITDA for such period, (vi) any non-cash
modifications to pension and post-retirement employee benefit plans, settlement
costs incurred to annuitize retirees or facilitate lump-sum buyout offers under
pension and post-retirement employee benefit plans or mark-to-market adjustments
under pension and post-retirement employee benefit plans provided that for any
Test Period, the aggregate amount added back under this clause (vi) shall not
comprise more than 5% of the Consolidated EBITDA for such period, (vii) non-cash
adjustments resulting from the application of FASB ASC Update No. 2014-09
(Revenue from Contracts with Customers (Topic 606)) effective January 1, 2018,
(viii)

 

 4

 

other non-cash losses or charges, (ix) losses, charges, expenses, costs,
accruals or reserves of any kind associated with any litigation (including any
legal fees and expenses) and/or payment of actual or prospective legal
settlements, fines, judgments or orders and (x) the amount of any losses,
charges, expenses, costs, accruals or reserves of any kind associated with any
subsidiary of the Borrower attributable to non-controlling interests or minority
interests of third parties,

 

(b)  minus the aggregate amounts included in determining such Consolidated Net
Earnings in respect of (i) extraordinary or unusual one-time gains, (ii) income
tax benefits (to the extent not netted from income tax expense), excluding any
tax benefits in respect of fiscal quarters ending on or prior to February 28,
2018 and (iii) any cash payments made during such period in respect of items
described in clause (a)(viii) above subsequent to the fiscal quarter in which
the relevant non-cash losses or charges were incurred, and

 

(c)  excluding the cumulative effect of a change in accounting principles during
such period;

 

provided that, for purposes of calculating the Leverage Ratio and any Pro Forma
calculation, Consolidated EBITDA shall include the consolidated earnings before
interest, taxes, depreciation and amortization of any Target who was acquired or
whose assets were acquired during such period as calculated for the period prior
to the acquisition on a basis which is calculated on a good faith basis by a
financial or accounting officer of the Borrower or is otherwise in compliance
with the requirements of Article 11 of Regulation S-X of the Securities and
Exchange Commission and to:

 

(x)  add back thereto the sum of the following: (A) non-cash charges or expenses
in connection with options, restricted stock, restricted stock units or other
equity level awards under any employee incentive plan; (B) cash non-recurring
charges, including acquisition or restructuring charges or expenses related to
employee severance or facilities consolidation and acquisition related
transactions expenses provided that for any Test Period, the aggregate amount
added back under this clause (B) shall not comprise more than 10% of the total
consolidated earnings before interest, taxes, depreciation and amortization of
the Target for such period, (C) other non-cash losses or charges, and (D) any
taxes related to the foregoing; and

 

(y)  subtract therefrom (A) extraordinary or unusual one-time gains and (B) any
cash payments made during such period in respect of clause (x)(C) above
subsequent to the fiscal quarter in which the relevant non-cash losses or
charges were incurred.

 

“Consolidated Funded Indebtedness” means, at any date, the total Indebtedness of
the Borrower, as determined on a Consolidated basis and in accordance with GAAP,
consisting of debt for borrowed money, reimbursement obligations in respect of
drawn, unreimbursed letters of credit or bankers’ acceptances, Capital Lease
Obligations and purchase money debt; provided that “Consolidated Funded
Indebtedness” shall be (a) adjusted to reflect the effect (in the good faith
determination of the Borrower) of any Debt FX Hedge relating to any such
Indebtedness, calculated on a mark-to-market basis and (b) calculated to exclude
any obligation, liability or indebtedness of such Person if, upon or prior to
the maturity thereof, such Person has irrevocably deposited with the proper
Person in trust or escrow the necessary funds (or evidences of

 

 5

 

indebtedness) for the payment, redemption or satisfaction of such obligation,
liability or indebtedness.

 

“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes paid or payable based on the gross or net income of the Borrower
(including, without limitation, any additions to such taxes, and any penalties
and interest with respect thereto), and all franchise taxes of the Borrower, as
determined on a Consolidated basis and in accordance with GAAP.

 

“Consolidated Interest Expense” means, for any period, the interest expense of
the Borrower for such period, as determined on a Consolidated basis and in
accordance with GAAP.

 

“Consolidated Net Earnings” means, for any period, the net income (loss) of the
Borrower for such period, as determined on a Consolidated basis and in
accordance with GAAP excluding therefrom however, to the extent otherwise
included therein: (a) the income (or loss) of any Person (other than a
Subsidiary) in which the Borrower or a Subsidiary has an ownership interest to
the extent recorded separately on the financial statements of the Borrower as
income from equity investments; provided, however, that Consolidated Net
Earnings shall include amounts in respect of such income when actually received
in cash by the Borrower or such Subsidiary in the form of dividends or similar
distributions and (b) the income of any Subsidiary to the extent the payment of
such income in the form of a distribution or repayment of any Indebtedness to
the Borrower or a Subsidiary is not permitted on account of any restriction in
by-laws, articles of incorporation or similar governing document or any
agreement applicable to such Subsidiary.

 

“Consolidated Total Assets” means, at any time, the total assets appearing on
the most recently prepared consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of the most recent fiscal quarter of the Borrower and
its Subsidiaries for which such balance sheet is available, prepared in
accordance with GAAP.

 

“Contract Rate” has the meaning assigned to such term in Section 10.13(a).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise Voting Power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Debt FX Hedge” means any Hedge Agreement entered into for the purpose of
hedging currency-related risks in respect of any Indebtedness of the type
described in the definition of “Consolidated Funded Indebtedness”.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

 6

 

“Defaulting Lender” means, subject to the last paragraph of Section 2.20, any
Person (other than the Borrower or any of its Subsidiaries) that has (a)
defaulted on (or is otherwise unable to perform) its funding obligations under
this Agreement, including without limitation, to (i) make all or any portion of
its Loans within two Business Days of the date such Loans were required to be
funded hereunder unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two Business Days of the date when due, (b) notified
the Borrower or the Administrative Agent in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c)
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (iii) become the subject of a Bail-in
Action; provided that a Person shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any Equity Interest in that Person or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to the last paragraph of Section 2.20) as of the date
established therefor by the Administrative Agent in a written notice of such
determination, which shall be delivered by the Administrative Agent to the
Borrower and each other Lender promptly following such determination.

 

“Disclosed Matters” means all the matters disclosed on Schedule 3.06.

 

“Disqualified Institution” means any Person identified in writing to the
Administrative Agent from time to time that is or becomes a competitor of the
Borrower or any of its Subsidiaries, including Affiliates thereof that are
clearly identifiable as such solely by their names.

 

 7

 

“Disqualified Stock” means any Equity Interest which, by its terms (or by the
terms of any security or other Equity Interests into which it is convertible or
for which it is exchangeable, or upon the happening of any event or condition
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise, (b) is redeemable at the option of the holder thereof, in whole or
in part, (c) provides for the scheduled payments of dividends in cash, or (d) is
or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Stock, in each case prior to the
date that is 91 days after the stated maturity date for the latest maturing
Loans outstanding on the date of issuance of such Equity Interest.

 

“Dollars” or “$” refers to lawful currency of the United States of America.

 

“EBT” means, collectively, the Markit Group Holdings Limited Employee Benefit
Trust, together with any successor thereto and any replacement or additional
employee benefit trust (or similar vehicle) maintained by the Borrower or its
Subsidiaries, together, in each case, with any subsidiary thereof.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Election Date” means, with respect to any fiscal quarter, the date that is the
deadline for the Borrower’s delivery of the financial statements pursuant to
Section 5.01(a) or (b), as applicable, and the corresponding Compliance
Certificate required by Section 5.01.

 

“Elevated Leverage Period” means, with respect to any Trigger Quarter, the
period beginning with the first day of such Trigger Quarter and continuing until
and ending on the last day of the fiscal quarter of the Borrower (a) identified
by the Borrower as the end of the period for which the Maximum Leverage Ratio is
increased to 4.00 to 1.00 and (b) for which the actual Leverage Ratio is less
than or equal to 3.75 to 1.00; provided, that, in no event shall any Elevated
Leverage Period last longer than four consecutive fiscal quarters (including the
related Trigger Quarter).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
directives, policies, guidelines, permits, orders, decrees, judgments,
injunctions, notices or binding agreements issued, promulgated or entered into
by any Governmental Authority, relating in any way to the environment, the
management, or release or threatened release into the environment,

 

 8

 

of any hazardous or toxic substances or wastes or, to the extent relating to
exposure to hazardous or toxic substances or wastes, to health and safety
matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equity Interests” means shares of the capital stock, partnership interests,
membership interest in a limited liability company or unlimited liability
company, beneficial interests in a trust or other equity interests or any
warrants, options or other rights to acquire such interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any entity, whether or not incorporated, that is under
common control of the Borrower within the meaning of Section 4001(a)(14) of
ERISA or any trade or business (whether or not incorporated) that, together with
the Borrower, is treated as a single employer under Section 414(b) or (c) of the
Code, or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414(m) or (o) of the Code.

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure of the
Borrower or any ERISA Affiliate to make by its due date a required installment
under Section 430(j) of the Code with respect to any Plan or any failure of by
any Plan to satisfy the minimum funding standards (within the meaning of Section
412 of the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived in accordance with Section 412(c) of the Code or Section 302(c) of ERISA;
(c) the filing pursuant to Section 412 of the Code or Section 302 of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
(1) concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent, within the meaning of
Title IV of ERISA or in “endangered” or “critical” status, within the meaning of
Section 432 of the Code or Section 305 of ERISA or (2) that the PBGC has issued
a partition order under Section 4233 of ERISA with respect to the

 

 9

 

Multiemployer Plan; or (h) any Plan is determined, or expected to be determined,
to be in “at risk” status within the meaning of Section 430 of the Code or
Section 303 of ERISA).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time. 1

 

“euro” or “Euro” means the single currency of the Participating Member States.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Eurodollar Rate but not including any Loan
or Borrowing bearing interest at a rate determined by reference to clause (c) of
the definition of the term “Alternate Base Rate”.

 

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Loan, the interest rate per annum determined by the Administrative Agent equal
to the rate which appears on the Bloomberg Page BBAM1 (or on such other
substitute Bloomberg page that displays rates at which US dollar deposits are
offered by leading banks in the London interbank deposit market), or the rate
which is quoted by another source selected by the Administrative Agent as an
authorized information vendor for the purpose of displaying rates at which US
dollar deposits are offered by leading banks in the London interbank deposit
market (for purposes of this definition, an “Alternate Source”) at approximately
11:00 A.M., London time, two Business Days prior to the commencement of such
Interest Period as the London interbank offered rate for Dollar deposits for an
amount comparable to such Eurodollar Loan and having a borrowing date and a
maturity comparable to such Interest Period (or if there shall at any time, for
any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or
any Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error)). Notwithstanding the foregoing, the Eurodollar Rate
shall not be less than zero for purposes of this Agreement.

 

“Event of Default” has the meaning assigned to such term in Section 8.01.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower under any Loan Document, (a) Taxes imposed on (or measured by)
its net income (however denominated), franchise Taxes and branch profits Taxes
in each case imposed as a result of such recipient being organized under the
laws of, or having its principal office or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof), (b) Other Connection Taxes, (c) in the case of a
Lender, any withholding tax that is imposed by any jurisdiction in which the
Borrower is resident for tax purposes on amounts payable to such Lender at the
time such Lender becomes a party to this Agreement (other than an assignee
pursuant to a request by the Borrower under Section 2.19(b)) or designates a new
lending office, except to the extent that such Lender (or its assignor, if any)
was entitled, immediately before the designation of a new lending office (or
assignment), to

 



 



1The EU Bail-In Legislation Schedule may be found at
http://www.lma.eu.com/uploads/files/EU%20BAIL-IN%20LEGISLATION%20SCHEDULE%20131334-2-14%20v3%200.pdf

 10

 

receive additional amounts from the Borrower with respect to such withholding
Tax pursuant to Section 2.17(a), (d) Taxes attributable to a Lender’s failure to
comply with Section 2.17(e) or Section 2.17(g) and (e) any withholding Taxes
imposed under FATCA.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any law, regulation, rule,
promulgation, guidance notes, practices or official agreement implementing an
official government agreement with respect to the foregoing.

 

“Federal Funds Effective Rate” means, for any day, the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions on the previous trading day, as computed and
announced by such Federal Reserve Bank (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the “Federal Funds Effective Rate” as of the date of
this Agreement; provided, if such Federal Reserve Bank (or its successor) does
not announce such rate on any day, the “Federal Funds Effective Rate” for such
day shall be the Federal Funds Effective Rate for the last day on which such
rate was announced. Notwithstanding the foregoing, the Federal Funds Effective
Rate shall not be less than zero for purposes of this Agreement.

 

“Federal Funds Open Rate” means, for any day, the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Administrative Agent (for purposes of this definition,
an “Alternate Source”) (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the "open" rate on the immediately preceding Business Day. If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to the Borrower, effective on the date of any such change.
Notwithstanding the foregoing, the Federal Funds Open Rate shall not be less
than zero for purposes of this Agreement.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the jurisdiction in which the Borrower is located. For
purposes of this definition, the United States of America, any State thereof or
the District of Columbia shall be deemed to be

 

 11

 

one jurisdiction and Canada and any province or territory thereof shall be
deemed to be one jurisdiction.

 

“Fully Satisfied” or “Full Satisfaction” means, as of any date, that on or
before such date:

 

(i) the principal of and interest accrued to such date on the Loan Obligations
shall have been paid in full in cash, (ii) all fees, expenses and other amounts
which constitute Loan Obligations shall have been paid in full in cash; and
(iii) the Commitments shall have expired or irrevocably been terminated.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state,
provincial, territorial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government and any group or body charged with setting
financial accounting or regulatory capital rules or standards (including without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation (including any
obligations under an operating lease) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation (including any obligations under an operating
lease) of the payment thereof, (c) to maintain working capital, equity capital
or any other financial statement condition or liquidity of the primary obligor
so as to enable the primary obligor to pay such Indebtedness or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or obligation; provided, that the
term Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls and radon gas, in each case, that are regulated or can
give rise to liability pursuant to any Environmental Law.

 

“Hedge Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any

 

 12

 

similar transaction or any combination of these transactions; provided that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or its Subsidiaries shall be a Hedge Agreement.

 

“Immaterial Subsidiary” means, as of any date of determination, each Subsidiary
that has revenue of less than 10% of the Borrower’s consolidated revenue
determined as of the last day of the most recently ended Test Period.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to advances of any kind; (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments; (c) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person; (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding (i) trade accounts payable incurred in the ordinary
course of business and (ii) any earn out obligation or purchase price adjustment
until such obligation (A) becomes a liability on the balance sheet (excluding
footnotes thereto) in accordance with GAAP and (B) has not been paid within
thirty (30) days after becoming due and payable); (e) all Indebtedness of others
secured by any Lien on property owned or acquired by such Person, whether or not
the Indebtedness secured thereby has been assumed; (f) all Guarantees by such
Person of items described in clauses (a)-(e) and (g)-(k) of this definition; (g)
all Capital Lease Obligations of such Person; (h) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
(and other similar documentary credits) and in respect of bankers’ acceptances;
(j) all obligations of such Person in respect of mandatory redemption or
mandatory dividend rights on Disqualified Stock of such Person but excluding (i)
such obligations to the extent such redemption or dividends are payable solely
in additional Equity Interests, (ii) obligations in respect of Equity Interests
issued to any plan for the benefit of directors, officers, employees, members of
management, managers or consultants or by any such plan to such directors,
officers, employees, members of management, managers or consultants, in each
case in the ordinary course of business, and (iii) repurchase obligations
pursuant to any management equity subscription agreement, stock option, stock
appreciation right or other stock award agreement, stock ownership plan, put
agreement, stockholder agreement or similar agreement that may be in effect from
time to time in respect of Equity Interests held by any future, present or
former employee, director, officer, manager, member of management or consultant
(or their respective Affiliates or immediate family members), and (k) all
obligations of such Person under any Hedge Agreement. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. The amount of the
obligations of the Borrower or any Subsidiary in respect of any Hedge Agreement
shall, at any time of determination and for all purposes under this Agreement,
be the maximum aggregate amount (giving effect to any netting agreements) that
the Borrower or such Subsidiary would be required to pay if such Hedge Agreement
were terminated at such time giving effect to current market conditions
notwithstanding any contrary treatment in accordance with GAAP.

 

 13

 

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a) above, Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 10.03(b).

 

“Information” has the meaning assigned to such term in Section 10.12.

 

“Interest Coverage Ratio” means, as determined for the most recently completed
four fiscal quarters of the Borrower, on a Consolidated basis and in accordance
with GAAP, the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest
Expense.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each February, May, August and November and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Loan with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect, provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

 

“ITA” means the UK Income Tax Act 2007.

 

“Lender Parties” means the Administrative Agent and each Lender.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption or otherwise. A Lender may, in its discretion, arrange for one or
more Loans to be made by one or more of its domestic or foreign branches or
Affiliates, in which case the term “Lender” shall include any such branch or
Affiliate with respect to Loans made by such Person.

 

 14

 

“Leverage Ratio” means, on any date, the ratio of Consolidated Funded
Indebtedness as of such date to Consolidated EBITDA for the four (4) fiscal
quarters then ended or then most recently ended.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset, but excluding, for the avoidance of doubt, such
interests under operating leases.

 

“Loan Documents” means this Agreement, the notes executed pursuant to Section
2.09 (if any), and any other document or instrument described by the Borrower
and the Administrative Agent as a “Loan Document”. Any reference in this
Agreement or any other Loan Document to any Loan Document shall include all
appendices, exhibits or schedules thereto.

 

“Loan Obligations” means all obligations, indebtedness, and liabilities of the
Borrower to the Administrative Agent and the Lenders arising pursuant to any of
the Loan Documents, whether now existing or hereafter arising, whether direct,
indirect, related, unrelated, fixed, contingent, liquidated, unliquidated,
joint, several, or joint and several, including, without limitation, the
obligation of the Borrower to repay the Loans, interest on the Loans and all
fees, costs, and expenses (including reasonable and documented attorneys’ fees
and expenses) provided for in the Loan Documents.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement on the Closing Date.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole, (b) the validity or enforceability of the Loan Documents,
taken as a whole or (c) the rights of or remedies available to the
Administrative Agent or the Lenders under the Loan Documents, taken as a whole.

 

“Material Indebtedness” means Indebtedness for borrowed money (other than the
Loans) of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $150,000,000.

 

“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary.

 

“Maturity Date” means the date that is 364 days after the Closing Date.

 

“Maximum Rate” has the meaning assigned to such term in Section 10.13(a).

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Multi-Year Credit Agreement” means the Credit Agreement dated as of June 25,
2018 among the Borrower, the lenders party thereto and Bank of America, N.A., as
administrative agent, as amended, supplemented or otherwise modified from time
to time.

 

 15

 

“Non-Consenting Lender” has the meaning assigned to such term in Section
10.02(c).

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender, or any other recipient, Taxes imposed as a result of a present or former
connection between the Administrative Agent, any Lender or any other recipient
and the jurisdiction imposing such Tax (other than connections arising from the
Administrative Agent, any Lender or any other recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

 

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other transfer or registration Taxes, charges or similar levies arising from
any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, except, for the
avoidance of doubt, such taxes which arise in connection with any transfer or
assignment of any Lender’s rights and obligations under any Loan Document (other
than a transfer or assignment pursuant to Section 2.19(b)).

 

“Participant” has the meaning assigned to such term in Section 10.04.

 

“Participant Register” has the meaning assigned to such term in Section 10.04.

 

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

 

“Patriot Act” has the meaning assigned to such term in Section 10.20.

 

“Payment or Bankruptcy Event of Default” means an Event of Default pursuant to
clause (a), (b), (h), (i) or (j) of Section 8.01 (limited in the case of such
clause (h), (i) or (j) to the Borrower).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
Section 4002 of ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a)  Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

 

(b)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

 

 16

 

(c)  pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

(d)  deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(e)  judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 8.01;

 

(f)  easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

 

(g)  Liens arising in respect of leases permitted by this Agreement;

 

(h)  leases or subleases entered into by the Borrower or a Subsidiary in good
faith with respect to its property not used in its business and which do not
materially interfere with the ordinary conduct of business of the Borrower or
any Subsidiary;

 

(i)  statutory and common law landlords’ liens under leases to which the
Borrower or one of its Subsidiaries is a party;

 

(j)  customary Liens (including the right of set-off) in favor of banking
institutions encumbering deposits held by such banking institutions incurred in
the ordinary course of business;

 

(k)  any payment or close out netting or set off arrangement pursuant to any
Hedge Agreement permitted hereunder; and

 

(l)  Liens in connection with the sale or transfer of any assets in a
transaction permitted hereunder, customary rights and restrictions contained in
agreements relating to such sale or transfer pending the completion thereof;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness of the type described in clauses (a) or (b) of the
definition thereof.

 

“Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA or with
respect to which the Borrower or any of their ERISA Affiliates has any
liability.

 

 17

 

“Platform” has the meaning assigned to such term in Section 5.01.

 

“PNC Bank” means PNC Bank, National Association and its successors.

 

“Prime Rate” means the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent. Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.

 

“Principal Office” means the main banking office of the Administrative Agent in
Pittsburgh, Pennsylvania.

 

“Principal Repayment Date” has the meaning set forth in Section 2.10(a).

 

“Pro Forma” means, in reference to any financial calculation hereunder and the
proposed transaction requiring such calculation, that such calculation for the
applicable period is made: (a) assuming the consummation of the transaction in
question, (b) assuming that the incurrence or assumption of any Indebtedness in
connection therewith occurred on the first day of such period, (c) to the extent
such Indebtedness bears interest at a floating rate, using the rate in effect at
the time of calculation for the entire period of calculation, and (d) including
in Consolidated EBITDA as provided in the definition thereof, the consolidated
earnings before interest, taxes, depreciation and amortization of the Target for
the period prior to the acquisition calculated in a manner consistent with the
definition of Consolidated EBITDA herein and on a basis which is calculated on a
good faith basis by a financial or accounting officer of the Borrower (or
otherwise in compliance with the requirements of Article 11 of Regulation S-X of
the Securities and Exchange Commission) and the adjustments including, for the
avoidance of doubt, provided in clauses (x) and (y) of the proviso to the
definition of Consolidated EBITDA.

 

“Proposed Change” has the meaning assigned to such term in Section 10.02(c).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning assigned to such term in Section 5.01.

 

“Published Eurodollar Rate” means the rate of interest published each Business
Day in The Wall Street Journal “Money Rates” listing under the caption "London
Interbank Offered Rates" for a one month period (or, if no such rate is
published therein for any reason, then the Published Eurodollar Rate shall be
the rate at which Dollar deposits are offered by leading banks in the London
interbank deposit market for a one month period as published in another
publication selected by the Administrative Agent). Notwithstanding the
foregoing, the Published Eurodollar Rate shall not be less than zero for the
purposes of this Agreement.

 

“Register” has the meaning assigned to such term in Section 10.04.

 

 18

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Loans representing greater
than 50% of the sum of the total outstanding Loans at such time.

 

“Resignation Effective Date” has the meaning assigned to such term in Section
9.06(a).

 

“Responsible Officer” means the chief executive officer, president, executive
vice president, senior vice president, vice president, chief financial officer,
treasurer, assistant treasurer or controller of the Borrower, the secretary or
any assistant secretary of the Borrower and, solely for purposes of notices
given pursuant to Article II, any other officer or employee of the Borrower so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of the Borrower designated in or pursuant
to an agreement between the Borrower and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of the Borrower
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of the Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower.

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (as of the date hereof, Cuba, Iran, North
Korea, the Crimea region of Ukraine and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of specially designated Persons maintained by OFAC, the
U.S. Department of State, United Nations Security Council, the European Union or
Her Majesty’s Treasury of the United Kingdom, (b) any Person that has a place of
business, or is organized or resident, in a jurisdiction that is the subject of
any comprehensive territorial Sanctions, (c) any Governmental Authority of any
Sanctioned Country or (d) any Person owned or controlled by any such Person.

 

“Sanction(s)” means economic or financial sanctions or trade embargoes enacted,
imposed, administered or enforced from time to time by (a) OFAC or the U.S.
Department of State, or (b) the United Nations Security Council, the European
Union or Her Majesty’s Treasury of the United Kingdom.

 

“Scheduled Unavailability Date” has the meaning assigned to such term in Section
2.14(c)(i).

 

“Spot Rate” means, with respect to any day, the rate determined on such date on
the basis of the offered exchange rates, as reflected in the foreign currency
exchange rate display of the Bloomberg screen page (or on any successor or
substitute page, or any successor to or substitute for Bloomberg, providing
exchange rate quotations comparable to those currently provided by the Bloomberg
on such page, as determined by the Administrative Agent from time to time) at or
about 11:00 A.M. (New York City time), to purchase Dollars with the other
applicable currency, provided that, if at least two such offered rates appear on
such display, the rate shall be the arithmetic mean of such offered rates and,
if no such offered rates are so displayed, the Spot Rate

 

 19

 

shall be determined by the Administrative Agent on the basis of the arithmetic
mean of such offered rates as determined by the Administrative Agent in
accordance with its normal practice.

 

“subsidiary” means with respect to any Person, any corporation, association,
partnership, limited liability company or other business entity of which more
than 50% of the Voting Power is at the time owned or held, directly or
indirectly, by such Person, such Person and one or more subsidiaries of such
Person or one or more subsidiaries of such Person. Notwithstanding the
foregoing, it is understood and agreed that (i) each EBT shall be deemed not to
constitute a subsidiary of the Borrower for all purposes of the Loan Documents,
except for purposes of financial reporting on a Consolidated basis to the extent
required by GAAP and (ii) if the financial results of any entity that is
non-wholly owned by the Borrower are not required to be consolidated with the
Borrower pursuant to GAAP, such non-wholly owned entity (and any direct or
indirect subsidiary thereof) shall be deemed not to constitute a subsidiary of
the Borrower for all purposes of the Loan Documents, including for purposes of
financial reporting on a Consolidated basis.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Target” means a Person who is to be acquired or whose assets are to be acquired
in a transaction permitted hereby.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

“Testing Election” has the meaning assigned to such term in Section 1.06(b).

 

“Test Period” means, as of any date, the period of four consecutive fiscal
quarters then most recently ended for which financial statements under Section
5.01(a) or Section 5.01(b), as applicable, have been delivered (or are required
to have been delivered); it being understood and agreed that prior to the first
delivery (or required delivery) of financial statements pursuant to Section
5.01(a), “Test Period” means the period of four consecutive fiscal quarters most
recently ended for which financial statements of the Borrower are available.

 

“Transactions” means the execution, delivery and performance by the Borrower of
the Loan Documents to which it is to be a party, the borrowing of Loans, the use
of the proceeds thereof and the payment of related fees and expenses.

 

“Trigger Quarter” means a fiscal quarter that the Borrower has designated in
writing as such and for which the Borrower has notified the Administrative Agent
that an Acquisition Threshold has been achieved; provided that with respect to
any acquisition or similar investment, a Trigger Quarter shall be deemed to have
been elected for the fiscal quarter during which such acquisition or similar
investment was closed if the Borrower shall have assumed that an Elevated
Leverage Period existed when calculating Pro Forma compliance.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Alternate Base Rate.

 

 20

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“UK Qualifying Lender” means a Lender which is beneficially entitled to interest
and fees payable to it in respect of a Borrowing pursuant to this Agreement (a
“UK Loan”) and is (a) a bank (as defined for the purposes of s.879 ITA) making a
UK Loan and which is subject to United Kingdom corporation tax in respect of
interest payments made in respect of the UK Loan; or (b) a Lender in respect of
a UK Loan made by a Person that was a bank (as defined for the purposes of s.879
ITA) at the time that that UK Loan was made and which is subject to United
Kingdom corporation tax in respect of interest payments made in respect of the
UK Loan; or (c) a UK Treaty Lender; or (d) a company resident in the United
Kingdom, or a partnership each member of which is a company resident in the
United Kingdom for United Kingdom tax purposes; or (e) a company not so resident
in the United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest and fees payable
to it in respect of the UK Loan in computing its chargeable profits for the
purposes of Section 19 CTA.

 

“UK Treaty Lender” means a Lender: (a) that is resident in a jurisdiction with
which the United Kingdom has a double taxation agreement which makes provision
for full exemption from United Kingdom taxation imposed on interest and fees (a
“Treaty”); (b) which does not carry on business in the United Kingdom through a
permanent establishment with which a payment of interest or fees under a
Borrowing is effectively connected; and (c) which meets all other conditions
(including the completion of any necessary procedural formalities) in the Treaty
for full exemption from tax imposed by the United Kingdom on interest and fees
payable to that Lender in respect of an advance under a Loan Document.

 

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 





Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

 



 

 

 21

 

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument, legislation or other document herein shall be construed
as referring to such agreement, instrument, legislation or other document as
from time to time amended, restated, supplemented or otherwise modified (subject
to any restrictions on such amendments, restatements, supplements or other
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) any reference to any law, rule or
regulation herein shall, unless otherwise specified, refer to such law, rule or
regulation as amended, modified or supplemented from time to time and (f) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that it requests an amendment to any
provision hereof to preserve the original intent thereof and to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. The Borrower shall not be required to pay to any Lender Party any fees
in connection with any amendment, the sole purposes of which is to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof, other than fees and expenses contemplated by Section
10.03(a).

 

Section 1.05 Conversion of Foreign Currencies.

 

(a) Exchange Rates Generally. For purposes of any determination under Article V,
Article VI or Article VIII with respect to the amount of any Indebtedness, Lien
or other transaction, event or circumstance, or any determination under any
other provision of this Agreement, (any of the foregoing, a “specified
transaction”), in a currency other than Dollars, (i) the equivalent amount in
Dollars of a specified transaction in a currency other than Dollars shall be
calculated based on the Spot Rate on the date of such specified transaction;
provided, that if any Indebtedness is incurred (and, if applicable, associated
Lien granted) to refinance or replace other Indebtedness denominated in a
currency other than Dollars, and the relevant refinancing or replacement would
cause the applicable Dollar-denominated restriction to be

 

 

 

 22

 

exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing or replacement, such Dollar-denominated restriction
shall be deemed not to have been exceeded so long as the principal amount of
such refinancing or replacement Indebtedness (and, if applicable, associated
Lien granted) does not exceed an amount sufficient to repay the principal amount
of such Indebtedness being refinanced or replaced, except by an amount equal to
(x) unpaid accrued interest and premiums (including tender premiums) thereon
plus other reasonable and customary fees and expenses (including upfront fees
and original issue discount) incurred in connection with such refinancing or
replacement, (y) any existing commitments unutilized thereunder and (z)
additional amounts permitted to be incurred under Section 6.01 and (ii) for the
avoidance of doubt, no Default or Event of Default shall be deemed to have
occurred solely as a result of a change in the rate of currency exchange
occurring after the time of any specified transaction so long as such specified
transaction was permitted at the time incurred, made, acquired, committed,
entered or declared as set forth in clause (i). For purposes of Article VII and
the calculation of compliance with any financial ratio for purposes of taking
any action hereunder, on any relevant date of determination, amounts denominated
in currencies other than Dollars shall be translated into Dollars at the
applicable currency exchange rate used in preparing the financial statements
delivered pursuant to Sections 5.01(a) or (b) (or, prior to the first such
delivery, the financial statements referred to in Section 3.04), as applicable,
for the relevant Test Period; provided that the amount of any Indebtedness that
is subject to a Debt FX Hedge shall be adjusted to reflect the effect (in the
good faith determination of the Borrower) of any Debt FX Hedge relating to any
such Indebtedness, calculated on a mark-to -market basis. Notwithstanding the
foregoing or anything to the contrary herein, to the extent that the Borrower
would not be in compliance with any provision of Article VII if any Indebtedness
denominated in a currency other than Dollars were to be translated into Dollars
on the basis of the applicable currency exchange rate used in preparing the
financial statements delivered pursuant to Section 5.01(a) or (b), as
applicable, for the relevant Test Period, but would be in compliance with such
provision if such Indebtedness that is denominated in a currency other than in
Dollars were instead translated into Dollars on the basis of the average
relevant currency exchange rates over such Test Period (taking into account the
currency effects of any Hedge Agreement permitted hereunder and entered into
with respect to the currency exchange risks relating to such Indebtedness),
then, solely for purposes of compliance with Article VII, the Interest Coverage
Ratio and/or the Leverage Ratio as of the last day of such Test Period shall be
calculated on the basis of such average relevant currency exchange rates;
provided that the amount of any Indebtedness that is subject to a Debt FX Hedge
shall be adjusted to reflect the effect (in the good faith determination of the
Borrower) of any Debt FX Hedge relating to any such Indebtedness, calculated on
a mark-to-market basis.

 

(b) [Reserved].

 

(c)   Rounding-Off. The Administrative Agent may set up appropriate rounding-off
mechanisms or otherwise round-off amounts hereunder to the nearest higher or
lower amount in whole Dollars or other currency or smaller denomination thereof.

 

Section 1.06 Certain Calculations and Tests.

 

(a) Notwithstanding anything to the contrary herein, but subject to Sections 1.6
(b) and (c), all financial ratios and tests (including the Leverage Ratio, the
Interest

 



 

 

 23

 

Coverage Ratio and the amount of Consolidated EBITDA) contained in this
Agreement that are calculated with respect to any Test Period shall be
calculated with respect to such Test Period on a Pro Forma basis.

 

(b)   Notwithstanding anything to the contrary herein (including in connection
with any calculation made on a Pro Forma basis), to the extent that the terms of
this Agreement require (i) compliance with any financial ratio or test
(including, without limitation, Section 7.01, Section 7.02, any Leverage Ratio
test and/or any Interest Coverage Ratio test) and/or any cap expressed as a
percentage of Consolidated EBITDA or (ii) the absence of a Default or Event of
Default (or any type of Default or Event of Default) or the making of
representations and warranties by each Loan Party as set forth in the Loan
Documents as conditions to the assumption or incurrence of Indebtedness in
connection with an acquisition or similar investment, the determination of
whether the relevant condition is satisfied may be made, at the election (any
such election, a “Testing Election”) of the Borrower at the time of (or on the
basis of the financial statements for the most recently ended Test Period at the
time of) either (x) the execution of the definitive agreement with respect to
such acquisition or investment or (y) the consummation of such acquisition or
investment after giving effect to the relevant acquisition or investment on a
Pro Forma basis.

 

(c)   For purposes of determining the permissibility of any action, change,
transaction or event that requires a calculation of any financial ratio or test
(including, without limitation, Section 7.01, Section 7.02, any Leverage Ratio
test, any Interest Coverage Ratio test, and/or the amount of Consolidated
EBITDA), such financial ratio or test shall be calculated at the time such
action is taken (subject to clause (b) above), such change is made, such
transaction is consummated or such event occurs, as the case may be, and no
Default or Event of Default shall be deemed to have occurred solely as a result
of a change in such financial ratio or test occurring after the time such action
is taken, such change is made, such transaction is consummated or such event
occurs, as the case may be.

 

ARTICLE II

 

THE CREDITS

 

Section 2.01 Commitments. Subject to the terms and conditions set forth herein
each Lender severally agrees to make a Loan in Dollars to the Borrower on the
Closing Date in a principal amount equal to its Commitment. Amounts repaid or
prepaid in respect of the Loans may not be reborrowed.

 

Section 2.02 Loans and Borrowings.

 

(a) Loans Made Ratably. Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Type made by the Lenders ratably in accordance
with their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

 



 

 

 24

 

(b)   Initial Type of Loans. Subject to Section 2.07 and 2.14, each Borrowing
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.

 

(c)   Minimum Amounts. At the commencement of each Interest Period for any
Eurodollar Borrowing, such Borrowing shall be in an aggregate principal amount
that is an integral multiple of $500,000 and not less than $1,000,000.

 

(d)   Limitation on Interest Periods. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request, or to elect to
convert or continue, any Eurodollar Borrowing if the Interest Period requested
with respect thereto would end after the Maturity Date.

 

Section 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone or delivery of a
Borrowing Request (a) in the case of a Eurodollar Borrowing, not later than
10:00 a.m., Eastern time, three Business Days before the date of the proposed
Borrowing (provided that, if such Eurodollar Borrowing is a Borrowing to be made
on the Closing Date, such request shall be made not later than 10:00 a.m.,
Eastern time, one Business Day before the date of the proposed Borrowing) and
(b) in the case of an ABR Borrowing, not later than 10:00 a.m., Eastern time, on
the Business Day of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
telecopy or other electronic platform or electronic transmission approved by the
Administrative Agent of a written Borrowing Request in the form attached hereto
as Exhibit C or in such other form as may be approved by the Administrative
Agent, signed by a Responsible Officer of the Borrower and delivered to the
Administrative Agent. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Sections 2.02 and 2.07:

 

(i)   the aggregate principal amount of such Borrowing;

 

(ii)   the date of such Borrowing, which shall be a Business Day;

 

(iii)   whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv)   in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(v)   the location and number of the account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.06.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Dollar Borrowing. If no Interest Period is specified
with respect to any requested Eurodollar Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of

 



 

 

 25

 

one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each
applicable Lender of the details thereof and of the amount of such Lender’s Loan
to be made as part of the requested Borrowing.

 

Section 2.04 [Reserved].

 

Section 2.05 [Reserved]

 

Section 2.06 Funding of Borrowings.

 

(a)   By Lenders. Each Lender shall make each Loan to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds in
Dollars by 1:00 P.M., Eastern time, to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent or by wire transfer, automated clearing
house debit or interbank transfer to such other account, accounts or Persons
designated by the Borrower in the Borrowing Request.

 

(b)   Fundings Assumed Made. Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may, but shall not be obligated to,
assume that such Lender has made such share available on such date in accordance
with clause (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing. If both the Borrower
and the applicable Lender makes the payment required under this clause, the
Administrative Agent shall return to the Borrower that amount it paid hereunder
if no Default exists.

 

Section 2.07 Interest Elections.

 

(a) Conversion and Continuation. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably

 



 

 

 26

 

among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.

 

(b)   Delivery of Interest Election Request. To make an election pursuant to
this Section, the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower was requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery, telecopy or other electronic transmission
approved by the Administrative Agent of a written Interest Election Request in
the form of Exhibit D hereto or such other form as the Administrative Agent
shall approve, signed by the Borrower and delivered to the Administrative Agent.

 

(c)   Contents of Interest Election Request. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02 and paragraph (f) of this Section:

 

(i)   the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii)   the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)   whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)   if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)   Notice to the Lenders. Promptly following receipt of an Interest Election
Request, the Administrative Agent shall advise each Lender of the details
thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)   Automatic Conversion. If the Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
continued as a Eurodollar Borrowing with an Interest Period of one month.

 



 

 

 27

 

(f) Limitations on Election. Notwithstanding any contrary provision hereof, if
an Event of Default exists and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing, and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

 

Section 2.08 Termination of Commitments. The Commitments shall terminate
immediately and without any further action on the Closing Date (after giving
effect to the funding, if any, of the Loans on the Closing Date).

 

Section 2.09 Repayment of Loans; Evidence of Debt.

 

(a)   Promise to Pay. The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan of such Lender on the Maturity Date.

 

(b)   Lender Records. Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c)   Administrative Agent Records. The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Type thereof and the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(d)   Prima Facie Evidence. The entries made in the accounts maintained pursuant
to paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

 

(e)   Request for a Note. Any Lender may request that Loans made by it be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes payable to the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).

 

Section 2.10 [Reserved].

 

Section 2.11 Prepayment of Loans.

 

 

 28

 

(a)   Optional Prepayment. The Borrower shall have the right at any time and
from time to time to prepay any of its Borrowings in whole or in part, without
prepayment penalty or premium subject to the requirements of this Section and
Section 2.16.

 

(b)  [Reserved].

 

(c)  [Reserved].

 

(d)   Selection of Borrowing to be Prepaid. Prior to any optional prepayment of
Borrowings hereunder, the Borrower shall select the Borrowing or Borrowings to
be prepaid and shall specify such selection in the notice of such prepayment
pursuant to paragraph (e) of this Section.

 

(e)   Notice of Prepayment; Application of Prepayments. The Borrower shall
notify the Administrative Agent by telephone (confirmed by telecopy or other
electronic transmission approved by the Administrative Agent) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing not later than
12:00 noon, Eastern time, three Business Days before the date of prepayment and
(ii) in the case of prepayment of an ABR Borrowing, not later than 12:00 noon,
Eastern time, one Business Day before the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that a
notice of prepayment may state that such notice is conditioned upon the
effectiveness of other credit facilities or any other event, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Promptly following receipt of any such notice, the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13.

 

Section 2.12 Fees. All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution to the
Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances.

 

Section 2.13 Interest.

 

(a)   ABR Borrowings. The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)   Eurodollar. The Loans comprising each Eurodollar Borrowing shall bear
interest at the Eurodollar Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

 

(c)  [Reserved]

 

(d)   Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid

 



 

 

 29

 

when due (with respect to which any applicable grace period pursuant to Section
8.01 has expired), whether at stated maturity, upon acceleration or otherwise,
such overdue amount shall bear interest, after as well as before judgment, at a
rate per annum equal to (i) in the case of overdue principal of any Loan, 2%
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section.

 

(e)   Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to paragraph (d) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan, accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion. Interest on the Loans shall be paid in Dollars. The Borrower shall
be obligated to pay interest accrued on the Loans that it borrows.

 

(f)   Computation. All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on PNC Bank’s “prime
rate” shall be computed on the basis of a year of 365 days (or 366 days in a
leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate or Eurodollar Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.

 

Section 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a)   the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate for such Interest Period; or

 

(b)   the Administrative Agent is advised by the Required Lenders that the
Eurodollar Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders (or Lender) of making or maintaining their Loans (or
its Loan) included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or other electronic transmission approved by the
Administrative Agent as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Borrowing of the affected type shall be
ineffective and (ii) if any Borrowing Request requests a Borrowing of the
affected type, such Borrowing shall at the Borrower’s option, either not be made
or be made as an ABR Borrowing.

 



 

 

 30

 

(c) Successor LIBOR. Notwithstanding anything to the contrary in this Agreement
or any other Loan Documents, if the Administrative Agent determines (which
determination shall be final and conclusive absent manifest error), or the
Borrower or Required Lenders notify the Administrative Agent (with, in the case
of the Required Lenders, a copy to Borrower) that the Borrower or Required
Lenders (as applicable) have determined, that:

 

(i)   (A) adequate and reasonable means do not exist for ascertaining LIBOR for
any requested Interest Period, including, without limitation, because the
Eurodollar Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary or (B) the applicable supervisor or
administrator (if any) of the Eurodollar Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the Eurodollar Rate shall no
longer be made available, or used for determining the interest rate of loans
(either such specific date, the “Scheduled Unavailability Date”), or

 

(ii)   a rate other than the Eurodollar Rate has become a widely recognized
benchmark rate for newly originated loans in Dollars in the U.S. market,

 

then the Administrative Agent and the Borrower shall endeavor in good faith to
agree on a replacement index for the Eurodollar Rate and make adjustments to
applicable margins and related amendments to this Agreement as referred to below
such that, to the extent practicable, the all-in interest rate based on the
replacement index will be substantially equivalent to the all-in Eurodollar
Rate-based interest rate in effect prior to its replacement.

 

The Administrative Agent and the Borrower shall enter into an amendment to this
Agreement to reflect the replacement index, the adjusted margins and such other
related amendments as may be appropriate as agreed to by the Administrative
Agent and the Borrower, for the implementation and administration of the
replacement index-based rate. Notwithstanding anything to the contrary in this
Agreement or the other Loan Documents (including, without limitation, Section
10.02) such amendment shall become effective without any further action or
consent of any other party to this Agreement on the day the Administrative Agent
and the Borrower execute such amendment.

 

Selection of the replacement index, adjustments to the applicable margins, and
amendments to this Agreement, in each case as agreed to by the Administrative
Agent and the Borrower (i) will be determined with due consideration to the
then-current market practices for determining and implementing a rate of
interest for newly originated loans in the United States and loans converted
from a Eurodollar Rate-based rate to a replacement index-based rate, and (ii)
may also reflect adjustments to account for (x) the effects of the transition
from the Eurodollar Rate to the replacement index and (y) yield- or risk-based
differences between the Eurodollar Rate and the replacement index.

 

Until an amendment reflecting a new replacement index in accordance with this
Section 2.14(c) is effective, each advance, conversion and renewal of a Loan as
a Eurodollar Loan will continue to bear interest with reference to the
Eurodollar Rate; provided however, that if the Administrative Agent determines
(which determination shall be final and conclusive, absent

 

 

 31

 

manifest error) that a Scheduled Unavailability Date has occurred, then
following the Scheduled Unavailability Date, all Eurodollar Loans would
otherwise apply shall automatically be converted to ABR Loans until such time as
an amendment reflecting a replacement index and related matters as described
above is implemented.

 

Notwithstanding anything to the contrary contained herein, if at any time the
replacement index is less than zero, at such times, such index shall be deemed
to be zero for purposes of this Agreement

 

Section 2.15 Increased Costs.

 

(a) Change In Law. If any Change in Law shall:

 

(i)   impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement contemplated by Section 2.15(c)); or

 

(ii)   impose on any Lender or the applicable interbank market used to determine
the Eurodollar Rate any other condition (other than Taxes) affecting this
Agreement, Eurodollar Loans made by such Lender or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Eurodollar Loan
(or of maintaining its obligation to make any such Loan) or to increase the cost
to such Lender of participating in, or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to the applicable Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.

 

(b)   Capital Adequacy. If any Lender determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by, such Lender, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

 

(c)   Reserves on Eurodollar Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such

 



 

 

 32

 

additional interest from such Lender. If a Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional interest shall be
due and payable 10 days from receipt of such notice.

 

(d)   Delivery of Certificate. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(e)   Limitation on Compensation. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(e) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be equal to the sum of: (i) the excess, if any, of
(A) the amount of interest which would have accrued on the principal amount of
such Loan had such event not occurred, at the applicable Eurodollar that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (B) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in Dollars; plus (ii) any loss incurred in liquidating or closing out
any foreign currency contract. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

Section 2.17 Taxes.

 



 

 

 33

 

(a)   Gross Up. Any and all payments by or on account of any obligation of the
Borrower under any Loan Document shall be made without deduction for any Taxes;
provided that if the Borrower shall be required by applicable law to deduct any
Taxes from such payments, then (i) if such Tax is an Indemnified Tax, the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions and (iii) the Borrower shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

 

(b)   Payment of Other Taxes. In addition, the Borrower shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

 

(c)  Tax Indemnification.

 

(i)   The Borrower shall indemnify the Administrative Agent and each Lender
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes paid by the Administrative Agent or such Lender, as the case
may be, on or with respect to any payment by or on account of any obligation of
the Borrower under any Loan Document (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender, or by
the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. The affected Lender or the Administrative
Agent, as the case may be, shall provide reasonable assistance to the Borrower,
at the Borrower’s expense, if the Borrower determines that any Indemnified Taxes
were incorrectly or illegally imposed and the Borrower determines to contest
such Indemnified Taxes. This Section 2.17(c)(i) shall not apply to the extent
that such Indemnified Taxes are compensated for by an increased payment under
Section 2.17(a).

 

(ii)     Each Lender shall severally indemnify the Administrative Agent, within
10 days after demand therefor, for (i) any Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Borrower to do so) and (ii)  any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 10.04(c)(i) relating to the maintenance of
a Participant Register, in either case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or

 



 

 

 34

 

otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(c)(ii).

 

(d)   Receipts. As soon as practicable after any payment of Taxes by the
Borrower to a Governmental Authority pursuant to this Section 2.17, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)  Status of Lenders; FATCA.

 

(i)   Any Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower under any Loan Document that is
entitled to an exemption from or reduction of withholding tax under the law of
the jurisdiction in which the Borrower is located, or any treaty to which such
jurisdiction is a party, or under any other applicable law, with respect to
payments under this Agreement or any other Loan Document shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, at the time it becomes a party to this Agreement,
at any time when there has been a change in that Lender’s circumstances and at
such other time or times reasonably requested by the Borrower or Administrative
Agent, such properly completed and executed documentation (if any) prescribed by
applicable law or reasonably requested by the Borrower as is reasonably
necessary to permit such payments to be made without withholding or at a reduced
rate.

 

(ii)   FATCA. If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
subsection (e)(ii), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

(f)   UK Tax issues; UK Qualifying Lenders. Without limiting the generality of
Section 2.17(e) or the definition of the term “Excluded Taxes”, with respect to
Borrowings made to the Borrower pursuant to this Agreement, if, on the date on
which any interest or fee payment falls due:

 

(i)   any Lender is not a UK Qualifying Lender other than by reason of any
change after the date of this Agreement in (or in the interpretation,
administration or application of) any

 



 

 

 35

 

law or double taxation agreement or any published practice or concession of any
relevant taxing authority;

 

(ii)   a Lender is a UK Qualifying Lender solely by virtue of paragraph (d) or
(e) of the definition of “UK Qualifying Lender” and an officer of HM Revenue &
Customs has given (and not revoked) a direction (a “Direction”) under section
931 of the ITA which relates to the payment and that Lender has received from
the Borrower making the payment a certified copy of that Direction and the
payment could have been made to the Lender without deduction for Tax if that
Direction had not been made; or

 

(iii)   a Lender is a UK Qualifying Lender solely by virtue of paragraph (d) or
(e) of the definition of “UK Qualifying Lender”, the relevant Lender has not
complied with its obligations under Section 2.17(e)(i) and the payment could
have been made to the Lender without any deduction for Tax if the Lender had
complied with its obligations under Section 2.17(e)(i), on the basis that this
would have enabled the Borrower to have formed a reasonable belief that the
payment was an “excepted payment” for the purposes of section 930 of the ITA,

 

the Borrower shall not be required to compensate such Lender under Section
2.17(a) or 2.17(c) for the amount of Taxes imposed by the United Kingdom as a
consequence thereof. The Borrower shall not be required to compensate any UK
Treaty Lender under Section 2.17(a) or 2.17(c) for any deduction for United
Kingdom income tax from interest payments if such deduction is required as a
result of the failure of such Lender to comply with its obligations in Section
2.17(e) or Section 2.17(g).

 

(g)UK Treaty Lenders; HMRC DT Treaty Passport Scheme.

 

(i)   Subject to Section 2.17(g)(ii) and (iii) below, each UK Treaty Lender and
the Borrower which makes a payment to which that UK Treaty Lender is entitled
shall co-operate in completing any procedural formalities necessary for the
Borrower to obtain authorization to make that payment without a deduction for
Tax.

 

(ii)   A UK Treaty Lender which holds a passport under the HMRC DT Treaty
Passport scheme which becomes a party to this Agreement, and that wishes that
scheme to apply to a Borrowing by the Borrower shall include an indication to
that effect by including its scheme reference number and its jurisdiction of tax
residence in Schedule 2.01 hereto or, where relevant, the Assignment and
Assumption (for the benefit of the Administrative Agent and without liability to
the Borrower). If such Lender includes the indication described above then the
Borrower shall file a duly completed form DTTP2 in respect of such Lender with
HM Revenue &  Customs within 30 days of the Closing Date or the effective date
of the relevant Assignment and Assumption (as the case may be). If a Lender has
not indicated that it wishes the HMRC DT Treaty Passport scheme to apply in
accordance with this Section 2.17(g)(ii) as per the above then the Borrower
shall not file any form relating to the HMRC DT Treaty Passport scheme in
respect of any Borrowings held by such Lender. For the avoidance of doubt,
nothing in this Section 2.17 shall require a UK Treaty Lender to (i) register
under the HMRC DT Treaty Passport scheme or (ii) apply the HMRC DT Treaty
Passport scheme to any Borrowings by the Borrower held by such Lender if it has
so registered.

 



 

 

 36

 

(iii) If a UK Treaty Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with Section 2.17(g)(ii) above and:
(a) the Borrower has not made a DTTP2 filing in respect of that Lender; or (b)
the Borrower has made a DTTP2 filing in respect of that Lender but the filing
has been rejected by HM Revenue & Customs or HM Revenue & Customs has not given
the Borrower authority to make payments to that Lender without deduction for Tax
within 60 days of the date of the DTTP2 filing and, in each case, the Borrower
has notified the Lender in writing, that Lender and the Borrower shall
co-operate in completing any additional procedural formalities necessary for the
Borrower to obtain authorization to make that payment without a deduction for
Tax in accordance with Section 2.17(e)(i).

 

(h) Refund. If the Administrative Agent or a Lender determines, in its
discretion (acting in good faith), that it (or any member of its group) has
received a refund of any Taxes (including by virtue of a credit against or
offset of such Taxes, other than a credit or offset resulting from a payment of
such Taxes by the Borrower) as to which it has been indemnified by the Borrower
or with respect to which the Borrower has paid additional amounts pursuant to
this Section 2.17, it shall pay over such refund to the Borrower (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section 2.17 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (h), in no event will the Administrative Agent or
Lender be required to pay any amount to the Borrower pursuant to this paragraph
(h) the payment of which would place the Administrative Agent or Lender in a
less favorable net after-Tax position than the Administrative Agent or Lender
would have been if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld, or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its Taxes which it deems confidential) to the
Borrower or any other Person.

 

For purposes of this Section 2.17, the term “applicable law” includes FATCA.

 

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-Offs.

 

(a) Payments Generally. The Borrower shall make each payment required to be made
by it hereunder or under any other Loan Document (whether of principal,
interest, fees or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to the time expressly required hereunder or under such other
Loan Document for such payment (or, if no such time is expressly required, prior
to 11:00 a.m., Eastern time), on the date when due, in immediately available
funds and in Dollars without set off, deduction or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent pursuant to the

 



 

 

 37

 

payment instructions provided by the Administrative Agent and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 10.03 shall be made directly
to the Persons entitled thereto and payments pursuant to other Loan Documents
shall be made to the Persons specified therein. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension.

 

(b)   Pro Rata Application. If at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

 

(c)   Sharing of Set-offs. Except to the extent a court order expressly provides
for payments to be allocated to a particular Lender or Lenders, if any Lender
shall, by exercising any right of set off or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of its Loans resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of any Loan
Document or any payment obtained by a Lender as consideration for the assignment
of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(d)   Payments from Borrower Assumed Made. Unless the Administrative Agent shall
have received notice from the Borrower prior to the date on which any payment is
due to the Administrative Agent for the account of the Lenders hereunder that
the Borrower will not make such payment, the Administrative Agent may assume
that the Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders the amount due.
In such event, if the Borrower has not in fact made such payment, then each of
the Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each

 

 

 

 38

 

day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

(e) Return of Amounts. If at any time payment, in whole or in part, of any
amount distributed by the Administrative Agent hereunder is rescinded or must
otherwise be restored or returned by the Administrative Agent as a preference,
fraudulent conveyance, or otherwise under any bankruptcy, insolvency, or similar
law, then each Person receiving any portion of such amount agrees, upon demand,
to return the portion of such amount it has received to the Administrative
Agent.

 

Section 2.19 Mitigation Obligations; Replacement of Lenders.

 

(a)   Mitigation. If any Lender requests compensation under Section 2.15, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower agrees to pay all reasonable costs and expenses incurred by
any Lender in connection with any such designation or assignment.

 

(b)   Replacement. If any Lender requests compensation under Section 2.15, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender is a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
either (x) require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 10.04), all
its interests, rights and obligations under this Agreement and the other Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i)
unless such assignee is a Lender or an Affiliate of a Lender, the Borrower shall
have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and (iii)
in the case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments or (y)
repay all obligations of the Borrower owing to such Lender relating to the Loans
held by such Lender as of such termination date. A Lender shall not be required
to make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

 



 

 

 39

 

Section 2.20 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Person becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Person is a Defaulting Lender:

 

(a)  [Reserved];

 

(b)   Suspension of Voting. The outstanding Loans held by such Defaulting Lender
shall not be included in determining whether all Lenders have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to Section 10.02), provided that any waiver, amendment or other modification
requiring the consent of all Lenders or any waiver, amendment or other
modification of the type described in clauses (i), (ii) and (iii) of paragraph
(b) of Section 10.02 affecting such Defaulting Lender shall require the consent
of such Defaulting Lender to the extent required by Section 10.02;

 

(c)  [Reserved]

 

(d)  [Reserved]

 

(e)   Setoff Against Defaulting Lender. Any amount payable to such Defaulting
Lender hereunder (whether on account of principal, interest, fees or otherwise
and including any amount that would otherwise be payable to such Defaulting
Lender pursuant to Section 2.18(c) but excluding Section 2.19(b)) shall, in lieu
of being distributed to such Defaulting Lender, be retained by the
Administrative Agent in a segregated account and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
the Administrative Agent: (i) first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder, (ii) second, if so
determined by the Administrative Agent and the Borrower, held in such account as
cash collateral for future funding obligations of the Defaulting Lender under
this Agreement, (iii) third, pro rata, to the payment of any amounts owing to
the Borrower or the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower or any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement and (iv) fourth, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided that if such payment is
(x) a prepayment of the principal amount of any Loans which a Defaulting Lender
has funded its participation obligations and (y) made at a time when the
conditions set forth in Section 4.02 are satisfied, such payment shall be
applied solely to prepay the Loans of, and reimbursement obligations owed to,
all non-Defaulting Lenders pro rata prior to being applied to the prepayment of
any Loans, or reimbursement obligations owed to, any Defaulting Lender.

 

Section 2.21 Illegality. If any Lender determines that any Change in Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender to perform any of its obligations hereunder or make,
maintain or fund or charge interest with respect to any Loan or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Loan or

 

 

 

 40

 

continue Eurodollar Loans or to convert ABR Loans to Eurodollar Loans shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining ABR Loans the interest rate on which is determined by reference
to the Eurodollar Rate component of the Alternate Base Rate, the interest rate
on which ABR Loans of such Lender shall, if necessary to avoid such illegality,
be determined by the Administrative Agent without reference to the Eurodollar
Rate component of the Alternate Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Loans of such Lender to
ABR Loans (the interest rate on which ABR Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Alternate Base Rate),
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurodollar Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate, the Administrative Agent shall
during the period of such suspension compute the Alternate Base Rate applicable
to such Lender without reference to the Eurodollar Rate component thereof until
the Administrative Agent is advised in writing by such Lender that it is no
longer illegal for such Lender to determine or charge interest rates based upon
the Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

Section 3.01 Organization; Powers. The Borrower and each Subsidiary is duly
organized, validly existing and, to the extent applicable in the relevant
jurisdiction, in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, to the extent applicable in the relevant jurisdiction, is in
good standing in and qualified to do business in, every jurisdiction where such
qualification is required, in each case, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

Section 3.02 Authorization; Enforceability. The Transactions to be entered into
by the Borrower are within the Borrower’s corporate powers and have been duly
authorized by all necessary corporate and, if required, shareholder action. This
Agreement has been duly executed and delivered by the Borrower and constitutes,
and each other Loan Document to which the Borrower is to be a party, when
executed and delivered by the Borrower, will constitute, a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 



 

 

 41

 

Section 3.03 Governmental Approvals; No Conflicts . The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) such as have been obtained or
made and are in full force and effect or (ii) as could not reasonably be
expected to result in a Material Adverse Effect, (b) will not violate any
applicable law or regulation or the charter or bye-laws of the Borrower or any
order of any Governmental Authority, in each case, except as could not
reasonably be expected to result in a Material Adverse Effect), (c) will not
violate or result in a default under any material contractual obligation binding
upon the Borrower or any of its assets, except where such violation or default
could not reasonably be expected to result in a Material Adverse Effect and (d)
will not result in the creation or imposition of any Lien on any asset of the
Borrower.

 

Section 3.04 Financial Condition; No Material Adverse Change.

 

(a)   Delivery of Financial Statements. The Borrower has heretofore furnished to
the Lenders the consolidated balance sheet and statements of income,
shareholders equity and cash flows for the Borrower as of and for the fiscal
year ended November 30, 2018 reported on by Ernst & Young LLP, independent
public accountants, and (ii) as of and for the fiscal quarter and the portion of
the fiscal year ended May 31, 2019, certified by its chief financial officer.
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower as
of such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.

 

(b)   No Material Change. Since November 30, 2018, there has been no material
adverse change in the business, assets, operations or financial condition of the
Borrower and its Subsidiaries, taken as a whole.

 

Section 3.05 [Reserved].

 

Section 3.06 Litigation. There are no actions, suits or proceedings by or before
any arbitrator or Governmental Authority pending against or, to the knowledge of
the Borrower, threatened against or affecting the Borrower or any Subsidiary (i)
as to which there is a reasonable possibility of an adverse determination and
that, if adversely determined, could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve any of the Loan Documents or the Transactions.

 

Section 3.07 Compliance with Laws .The Borrower and each Subsidiary is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it, except in each case where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

Section 3.08 Investment Company Status. The Borrower is not, and is not required
to be registered as, an “investment company” under the Investment Company Act of
1940.

 

Section 3.09 Taxes. The Borrower and each Subsidiary has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except (a)
Taxes that are being contested in good faith by

 



 

 42

 

appropriate actions and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

Section 3.10 ERISA . No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Accounting Standards Codification Topic No. 715-30) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed an amount
that if paid could reasonably be expected to result in a Material Adverse
Effect, and the present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of Accounting
Standards Codification Topic No. 715-30) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed an amount that if
paid by could reasonably be expected to result in a Material Adverse Effect.

 

Section 3.11 Margin Securities. No part of the proceeds of any Loan will be used
to purchase or carry any margin stock or to extend credit to others for the
purpose of purchasing or carrying margin stock in violation of the Regulations
of the Board.

 

Section 3.12 Use of Proceeds. The proceeds of the Loans will be used only (a) to
repay borrowings under the Multi-Year Credit Agreement and (b) for the payment
of fees and expenses payable in connection with the Transactions.

 

Section 3.13 OFAC and Anti-Corruption Laws. The Borrower has implemented and
maintains in effect policies and procedures reasonably designed to ensure
compliance by the Borrower, its Subsidiaries and their directors, officers,
employees and agents with applicable Anti-Corruption Laws and Sanctions, and the
Borrower and each of its Subsidiaries and their respective directors (acting
within the scope of their relationship with the Borrower or the applicable
Subsidiary) and officers and, to the knowledge of the Borrower, employees and
the Borrower’s agents (acting within the scope of their relationship with the
Borrower), are in compliance with all applicable Anti-Corruption Laws and
Sanctions in all material respects. None of (i) the Borrower, any of its
Subsidiaries and their respective directors and officers or (ii) to the
knowledge of the Borrower, agent or employee of the Borrower or any Subsidiary
that will act in any capacity in connection with the credit facility established
hereby, is a Sanctioned Person. The Borrower will not directly or indirectly use
the proceeds of the Loans (A) to fund any operations in or with, finance any
investments or activities in or with, or make any payments to, a Sanctioned
Person, except to the extent permissible for a Person required to comply with
Sanctions or (B) in any other manner that would result in a violation by any
Person of any Sanctions or Anti-Corruption Laws.

 

Section 3.14 Patriot Act. To the extent applicable, the Borrower is in
compliance, in all material respects, with the Patriot Act.

 

ARTICLE IV

 

CONDITIONS

 



 

 

 43

 

Section 4.01 Closing Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.02):

 

(a)   Execution and Delivery of This Agreement. The Administrative Agent (or its
counsel) shall have received from each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement.

 

(b)   Legal Opinion. The Administrative Agent shall have received customary
written opinions (addressed to the Administrative Agent and the Lenders, dated
the Closing Date and otherwise in form and substance reasonably satisfactory to
the Administrative Agent) of counsel to the Borrower.

 

(c)   Corporate Authorization Documents. The Administrative Agent shall have
received (i) a certificate of the Borrower, dated the Closing Date and executed
by a secretary, assistant secretary or other Responsible Officer thereof, which
shall (A) certify that attached thereto are (x) a true and complete copy of the
certificate of incorporation and memorandum of association of the Borrower,
which certificate of incorporation and memorandum of association have not been
amended (except as attached thereto) since the date reflected thereon, (y) a
true and correct copy of the bye-laws of the Borrower which are in full force
and effect, and (z) a true and complete copy of the minutes, resolutions or
written consent, as applicable, of its board of directors authorizing the
execution and delivery of the Loan Documents, which minutes, resolutions or
consent have not been modified, rescinded or amended (other than as attached
thereto) and are in full force and effect, and (B) identify by name and title
and bear the signatures of the officers, directors or other authorized
signatories of the Borrower authorized to sign the Loan Documents and (ii) a
good standing certificate (or equivalent certificate to the extent available and
customary) for the Borrower from the relevant authority of its jurisdiction of
organization, dated as of a recent date.

 

(d)   KYC Information. The Administrative Agent shall have received all
documentation and other information at least three days prior to the Closing
Date necessary to enable the Administrative Agent and the Lenders to identify
the Borrower to the extent required for compliance with the Patriot Act or other
“know your customer” and anti-money laundering rules and regulations, in each
case, to the extent all such documentation and other information is requested at
least ten Business Days prior to the Closing Date.

 

(e)   Financial Statements. The Lenders shall have received (i) the Audited
Financial Statements and (ii) unaudited interim consolidated financial
statements of the Borrower and its Subsidiaries for each fiscal quarter ended
after the date of the latest applicable Audited Financial Statements delivered
pursuant to clause (i) of this paragraph and at least 45 days prior to the
Closing Date; provided that filing of the required financial statements on form
10-K and/or form 10-Q will satisfy the foregoing requirements.

 

(f)   Fees. The Lenders and the Administrative Agent shall have received, or
substantially simultaneously with the Closing Date shall receive, all fees and
expenses required

 



 

 

 44

 

to be paid and due on or before the Closing Date for which invoices have been
presented at least three Business Days prior to the Closing Date.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Until the Loan Obligations have been Fully Satisfied, the Borrower covenants and
agrees with the Lenders that:

 

Section 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

 

(a)   Annual Financial Statements. Within 90 days after the end of each fiscal
year of the Borrower, its audited consolidated balance sheets and related
statements of operations, cash flows and shareholders’ equity as of the end of
and for such year setting forth in each case in comparative form the figures for
the previous fiscal year, all reported on by Ernst & Young LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit (other than any such exception or
qualification resulting from (i) the maturity of any Indebtedness occurring
within the four fiscal quarter period following the relevant audit opinion or
(ii) any breach or anticipated breach of any financial covenant) to the effect
that such consolidated financial statements present fairly in all material
respects the financial condition and results of operations of the Borrower and
its Subsidiaries on a Consolidated basis in accordance with GAAP consistently
applied;

 

(b)   Quarterly Financial Statements. Within 45 days after the end of each of
the first three fiscal quarters of each fiscal year of the Borrower, its
consolidated balance sheet and related statements of operations, cash flows and
shareholders’ equity as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers in the applicable Compliance Certificate as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its Subsidiaries on a Consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

 

(c)   Compliance Certificate. Concurrently with any delivery of financial
statements under clause (a) or (b) above, a duly executed Compliance Certificate
(which may be delivered by electronic communication (including fax or email)):
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto and (ii) setting forth reasonably detailed
calculations demonstrating compliance with Article VII;

 

(d)   Public Reports. Promptly after the same become publicly available, copies
of all periodic and other reports, proxy statements and other materials filed by
the Borrower with the Securities and Exchange Commission, or any analogous
Governmental

 



 

 

 45

 

Authority with jurisdiction over matters relating to securities, or distributed
by the Borrower to its shareholders generally, other than any Securities and
Exchange Commission Form 4 filed by the Borrower or any Subsidiary;

 

(e)   KYC. Promptly following any request therefor, information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” requirements under
the PATRIOT Act, the Beneficial Ownership Regulation or other applicable
anti-money laundering laws; and

 

(f)   Additional Information. Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary, or compliance with the terms of any
Loan Document, as the Administrative Agent or any Lender may reasonably request.

 

Documents required to be delivered pursuant to this Section 5.01 (to the extent
any such documents are included in materials otherwise filed with the Securities
and Exchange Commission (or any Governmental Authority succeeding to any or all
of the functions of the Securities and Exchange Commission) or any analogous
Governmental Authority or private regulatory authority with jurisdiction over
matters relating to securities) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website; or (ii) on which such documents are posted on the Borrower’s behalf on
an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third party website or
whether sponsored by the Administrative Agent).

 

The Borrower hereby acknowledges that (i) the Administrative Agent may, but
shall not be obligated to, make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on Debt Domain,
IntraLinks, Syndtrak, ClearPar, or another similar electronic system (the
“Platform”) and (ii) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information within the
meaning of the United States federal securities laws with respect to the
Borrower or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that so long as the Borrower is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities (i) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (ii) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.12); (iii) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (iv) the
Administrative Agent shall be required to treat the Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on

 



 

 

 46

 

a portion of the Platform not designated “Public Side Information”; provided,
notwithstanding the foregoing and for the avoidance of doubt, it is understood
and agreed that Borrower Materials that have been filed with the Securities and
Exchange Commission (or any Governmental Authority succeeding to any or all of
the functions of the Securities and Exchange Commission) or posted on the
Borrower’s website and that are, in either case, generally publically available
shall be construed as having been marked “PUBLIC” in the form so filed or
posted, unless the Borrower delivers written notice to the Administrative Agent
to the contrary.

 

Section 5.02 Notice of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a)  Default. The occurrence of any Default;

 

(b)   Notice of Proceedings. The filing or commencement of any action, suit or
proceeding by or before any arbitrator or Governmental Authority against or
affecting the Borrower or any Subsidiary thereof that could reasonably be
expected to result in a Material Adverse Effect;

 

(c)   ERISA Event. The occurrence of any ERISA Event that, alone or together
with any other ERISA Events that have occurred, could reasonably be expected to
result in liability of the Borrower and its Subsidiaries in an aggregate amount
exceeding an amount that if paid could reasonably be expected to result in a
Material Adverse Effect; and

 

(d)   Material Adverse Effect. Any other development that results in, or could
reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

Section 5.03 Existence; Conduct of Business . The Borrower will do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03.
The Borrower will, and will cause each Subsidiary to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names except to the extent that the failure to so preserve,
renew and keep in full force and effect any of the foregoing could not
reasonably be expect to result in a Material Adverse Effect.

 

Section 5.04 Payment of Taxes. The Borrower will, and will cause each Subsidiary
to, pay its material Tax liabilities, before the same shall become delinquent or
in default, except where (a) the validity or amount thereof is being contested
in good faith by appropriate actions, (b) the Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP, (c) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation and (d) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

 



 

 

 47

 

Section 5.05 Insurance. Except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect, the Borrower will, and will cause
each Subsidiary to, maintain, with financially sound and reputable insurance
companies (including captive insurers) insurance in such amounts (giving effect
to any self-insurance) and against such risks as are customarily maintained by
companies of established repute engaged in the same or similar businesses
operating in the same or similar locations.

 

Section 5.06 Books and Records and Inspection. The Borrower will keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities. The
Borrower will permit any representatives designated by the Administrative Agent
(and, when an Event of Default exists and is continuing, any Lender), upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants (provided that
representatives of the Borrower may, if it so chooses, be present at or
participate in any such discussion), all at such reasonable times during normal
business hours and as often as reasonably requested; provided that, as long as
no Event of Default then exists, the Administrative Agent will not be permitted
to physically inspect the properties of the Borrower more than once in any
calendar year.

 

Section 5.07 Compliance with Laws. The Borrower will, and will cause each
Subsidiary to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

Section 5.08 Anti-Corruption Laws and Sanctions. The Borrower will maintain
policies and procedures reasonably designed to promote and achieve compliance by
the Borrower and its Subsidiaries with applicable Anti-Corruption Laws and
Sanctions.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Until the Loan Obligations have been Fully Satisfied, the Borrower covenants and
agrees with the Lenders that:

 

Section 6.01 Subsidiary Indebtedness. The Borrower will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(a)  Indebtedness created under the Loan Documents;

 

(b)   Indebtedness existing on the Closing Date and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (except by an amount equal to unpaid accrued interest
and premium thereon plus other reasonable amounts paid, and fees and expenses
reasonably incurred, in connection with such extension, renewal or replacement
and by an amount equal to any existing commitments unutilized thereunder) or
result in an earlier maturity date or, in the case of Indebtedness other than
revolving Indebtedness, decreased weighted average life thereof as long as: (i)
such Indebtedness in any individual case has an outstanding principal balance of
$10,000,000 or less

 



 

 

 48

 

or (ii) to the extent the Indebtedness exceeds the limit in the immediately
preceding clause (i), such Indebtedness is described on Schedule 6.01 hereto or
is otherwise permitted by this Section 6.01;

 

(c)  Indebtedness of any Subsidiary to the Borrower or of any Subsidiary to any
other Subsidiary;

 

(d)   Guarantees by any Subsidiary of Indebtedness or other obligations of any
other Subsidiary permitted hereunder;

 

(e)   Indebtedness arising in connection with Hedge Agreements entered into not
for speculative purposes and in the ordinary course of business;

 

(f)    Indebtedness incurred on behalf of or representing Guarantees of
Indebtedness of joint ventures in an aggregate principal amount not to exceed
$50,000,000 at any time outstanding; and

 

(g)   Indebtedness for borrowed money, in addition to the Indebtedness otherwise
permitted hereby, of any Subsidiary; provided that the aggregate principal
amount of Indebtedness permitted by this paragraph (g), when combined (without
duplication) with the aggregate principal amount of all secured obligations
incurred pursuant to Section 6.02(e), shall not exceed 7.5% of Consolidated
Total Assets at any time outstanding.

 

Section 6.02 Liens. The Borrower will not, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it except:

 

(a)  Permitted Encumbrances;

 

(b)   any Lien on any asset of the Borrower or any Subsidiary existing on the
Closing Date; provided that (i) such Lien shall not apply to any other asset of
the Borrower or any Subsidiary; (ii) such Lien shall secure only those
obligations which it secures on the Closing Date and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof; and (iii) the aggregate book value of all assets encumbered by such
Liens existing on the Closing Date does not exceed $20,000,000 or (B) such Lien
is described on Schedule 6.02 hereto or otherwise permitted by this Section
6.02;

 

(c)  any Liens on property or assets of a Subsidiary to secure obligations to
the Borrower;

 

(d)   Liens on Equity Interests or assets of any joint venture securing
Indebtedness permitted pursuant to Section 6.01(f); and

 

(e)   other Liens securing Indebtedness or other obligations; provided that the
aggregate principal amount of such Indebtedness and other obligations, when
combined (without duplication) with the aggregate principal amount of
Indebtedness incurred pursuant to Section 6.01(g), does not exceed 7.5% of
Consolidated Total Assets at any time outstanding.

 



 

 

 49

 

Section 6.03 Fundamental Changes. The Borrower will not merge into or
consolidate or amalgamate with any other Person, or permit any other Person to
merge into or consolidate or amalgamate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all of the assets of the Borrower and its Subsidiaries, taken as a
whole, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing:

 

(a) the Borrower may merge, consolidate or amalgamate into another Person;
provided that the Borrower shall be the continuing or surviving Person; and

 

(b) the Borrower may merge, consolidate or amalgamate into or sell, transfer,
lease or otherwise dispose of all or substantially all the assets of the
Borrower and its Subsidiaries taken as a whole to another Person; provided that
(i) the resulting, surviving or transferee Person (the “Successor Borrower”) is
a corporation, limited liability company or partnership organized and validly
existing under the laws of Bermuda, England and Wales or the United States of
America or any state thereof or the District of Columbia, (ii) the Successor
Borrower executes, prior to or contemporaneously with the consummation of such
transaction, such agreements, if any, as are in the reasonable opinion of the
Administrative Agent, necessary to evidence the assumption by the Successor
Borrower of liability for all of the obligations of the Borrower hereunder and
the other Loan Documents and expressly assumes all of the obligations of the
Borrower under the Loan Documents, (iii) the Successor Borrower shall cause to
be delivered to the Administrative Agent and the Lenders such legal opinions
(which may be from in-house counsel) as any of them may reasonably request in
connection with the matters specified in the preceding clause (ii) and (iv) the
Successor Borrower shall provide such information as each Lender or the
Administrative Agent reasonably requests in order to perform its “know your
customer” due diligence with respect to the Successor Borrower, including a
Beneficial Ownership Certification if the Successor Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation.

 

Section 6.04 Anti-Corruption Laws and Sanctions. No Borrowing will be made nor
the proceeds thereof used directly or, to the knowledge of the Borrower
indirectly (a) for the purpose of funding payments to any officer or employee of
a Governmental Authority, or any Person controlled by a Governmental Authority,
or any political party, official of a political party, candidate for political
office, or anyone else acting in an official capacity, in violation of
applicable Anti-Corruption Laws or otherwise in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money or
anything else of value to any Person in violation of Anti-Corruption Laws, (b)
for the purpose of financing the activities of or any transactions with any
Sanctioned Person or Sanctioned Country, except to the extent licensed by OFAC
or otherwise authorized under U.S. law or (c) in any other manner that would
result in a violation of any Sanctions applicable to any party hereto.

 

ARTICLE VII

 

FINANCIAL COVENANTS

 

 

 

 50

 

Until the Loan Obligations have been Fully Satisfied, the Borrower covenants and
agrees with the Lenders that:

 

Section 7.01 Interest Coverage Ratio. As of the last day of each Test Period,
the Borrower will not permit the Interest Coverage Ratio calculated as of such
date to be less than 3.00 to 1.00.

 

Section 7.02 Leverage Ratio. As of the last day of each Test Period, the
Borrower will not permit the Leverage Ratio calculated as of such date to exceed
3.75 to 1.00 (such maximum ratio, the “Maximum Leverage Ratio”).

 

Notwithstanding the foregoing, if, with respect to any fiscal quarter of the
Borrower: (a) the Borrower or any Subsidiary has entered into an acquisition or
similar investment in such fiscal quarter and (b) the sum of the consideration
paid for such acquisition or similar investment plus the aggregate consideration
paid by the Borrower and its Subsidiaries for all such acquisitions and similar
investments consummated during that same fiscal quarter and the immediately
preceding fiscal quarter, is equal to or greater than $100,000,000 (the
requirements of clauses (a) and (b), herein the “Acquisition Threshold”), then
the Borrower may declare such fiscal quarter to be a Trigger Quarter, such
election to be made by the Borrower on or before the Election Date for such
fiscal quarter. If the Borrower has notified the Administrative Agent in writing
that an Acquisition Threshold has been achieved and has elected a Trigger
Quarter or shall be deemed to have selected a Trigger Quarter, then the Maximum
Leverage Ratio shall be increased to 4.00 to 1.00 during the related Elevated
Leverage Period. Once a Trigger Quarter is elected or deemed elected, no
subsequent Trigger Quarter may be elected or deemed elected by the Borrower
unless and until the actual Leverage Ratio is less than or equal to 3.75 to 1.00
as of the end of two consecutive fiscal quarters of the Borrower after the
election.

 

ARTICLE VIII

 

EVENTS OF DEFAULT

 

Section 8.01 Events of Default; Remedies. If any of the following events
(“Events of Default”) shall occur:

 

(a)   Principal Payment. The Borrower shall fail to pay any principal of any
Loan when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)   Interest and Fee Payments. (i) The Borrower shall fail to pay any interest
on any Loan or any fee payable under this Agreement or any other Loan Document,
when and as the same shall become due and payable, and such failure shall
continue unremedied for a period of five (5) Business Days or (ii) the Borrower
shall fail to pay any other amount (other than an amount referred to in clause
(a) or (b)(i) of this Section 8.01) payable under this Agreement or any other
Loan Document, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of seven (7) Business Days;

 

(c)   Representation or Warranties. Any representation, warranty or
certification that is not qualified by a materiality standard and is made or
deemed made by or on

 

 

 

 51

 

behalf of the Borrower in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made or any representation, warranty or certification that
is qualified by a materiality standard and is made or deemed made by or on
behalf of the Borrower in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect when made or deemed made;
provided that, in each case, such inaccuracies, to the extent capable of being
corrected, are not corrected within thirty (30) days;

 

(d)   Covenant Violation; Immediate Default. The Borrower shall fail to observe
or perform any covenant, condition or agreement contained in Sections 5.02, 5.03
(with respect to the existence of the Borrower) or in Article VI or in Article
VII;

 

(e)   Covenant Violation with Cure Period. The Borrower shall fail to observe or
perform any covenant, condition or agreement contained in any Loan Document
(other than those specified in clause (a), (b) or (d) of this Section 8.01), and
such failure shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent to the Borrower (which notice will be
given at the request of any Lender);

 

(f)   Cross Payment Default. The Borrower or any Subsidiary shall default in
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
beyond any applicable period of notice and grace provide with respect thereto;

 

(g)   Cross Covenant Default. Any event or condition occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (g) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness;

 

(h)   Involuntary Bankruptcy. An involuntary proceeding shall be commenced or an
involuntary petition or proposal shall be filed seeking (i) liquidation,
reorganization, dissolution, winding up, administration or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state, provincial or foreign
examinership, bankruptcy, arrangement, liquidation, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
interim receiver, examiner, administrator, trustee, custodian, monitor,
sequestrator, conservator or similar official for the Borrower or any Material
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 



 

 

 52

 

(i)   Voluntary Bankruptcy. The Borrower or any Material Subsidiary shall (i)
voluntarily commence any proceeding or file any petition or proposal seeking
liquidation, reorganization or other relief under any Federal, state, provincial
or foreign examinership, bankruptcy, arrangement (voluntary or by way of scheme
of arrangement or otherwise) insolvency, receivership, dissolution, winding up,
administration, liquidation or similar law now or hereafter in effect, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or petition described in clause (h) of this Section 8.01,
(iii) apply for or consent to the appointment of a receiver, interim receiver,
trustee, custodian, monitor, sequestrator, conservator or similar official for
the Borrower or any Material Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

 

(j)   Other Insolvency. The Borrower or any Material Subsidiary shall (i) become
unable, admit in writing its inability or fail generally to pay its debts as
they become due, (ii) suspend or threaten to suspend making payments on any of
its debts by reason of actual anticipated financial difficulties or (iii)
commence negotiation with one or more of its creditors with a view to
rescheduling any of its debt;

 

(k)   Judgments. One or more judgments for the payment of money in an aggregate
amount in excess of $150,000,000 shall be rendered against the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower or any Subsidiary to enforce any such
judgment;

 

(l)   ERISA Events. An ERISA Event shall have occurred or a Lien on any assets
of the Borrower or any ERISA Affiliate shall have been imposed under Section
430(k) of the Code or Sections 303(k) or 4068 of ERISA, in each case, that, in
the reasonable opinion of the Administrative Agent, when taken together with all
other ERISA Events that have occurred and all other Liens on assets of the
Borrower, the Borrower or any ERISA Affiliate imposed under Section 430(k) of
the Code or Sections 303(k) or 4068 of ERISA, could reasonably be expected to
result in a Material Adverse Effect;

 

(m)    Invalidity of Loan Documents. Any material provision of any Loan Document
shall at any time for any reason cease to be valid, binding and enforceable
against the Borrower; the validity, binding effect or enforceability of any Loan
Document against the Borrower shall be contested by the Borrower; the Borrower
shall deny that it has any or further liability or obligation under any Loan
Document; or any Loan Document shall be terminated, invalidated or set aside, or
be declared ineffective or inoperative or in any material way cease to give or
provide to Administrative Agent and the Lenders the benefits purported to be
created thereby; or

 

(n)  Change in Control. A Change in Control shall occur;

 

 

 

 53

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may with the
consent of the Required Lenders, and at the request of the Required Lenders
shall, by notice to the Borrower, take any or all of the following actions, at
the same or different times: (i) declare the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby waived by the
Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Section, the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby waived by the
Borrower, and (ii) exercise any and all other rights and remedies afforded by
the laws of the State of New York or any other jurisdiction, by any of the Loan
Documents, by equity, or otherwise.

 

Section 8.02 Performance by the Administrative Agent. If the Borrower shall fail
to perform any covenant or agreement in accordance with the terms of the Loan
Documents, the Administrative Agent may, and shall at the direction of the
Required Lenders, perform or attempt to perform such covenant or agreement on
behalf of the Borrower. In such event, the Borrower shall, at the request of the
Administrative Agent promptly pay any amount expended by the Administrative
Agent or the Lenders in connection with such performance or attempted
performance to the Administrative Agent, together with interest thereon at the
interest rate provided for in Section 2.13(d) from and including the date of
such expenditure to but excluding the date such expenditure is paid in full.
Notwithstanding the foregoing, it is expressly agreed that neither the
Administrative Agent nor any Lender shall have any liability or responsibility
for the performance of any obligation of the Borrower under any Loan Document.

 

Section 8.03 Limitation on Separate Suit. No suit shall be brought against the
Borrower on account of the Loan Obligations except by the Administrative Agent,
acting upon the written instructions of the Required Lenders.

 

ARTICLE IX

 

THE ADMINISTRATIVE AGENT

 

Section 9.01 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints PNC Bank to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and the
Borrower shall not have rights as a third party beneficiaries of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents

 



 

 

 54

 

(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

 

Section 9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

Section 9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent, (a)
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, (b) shall not have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise as directed
in writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law, and (c) shall not, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.02 ) or (ii) in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given in writing to the Administrative Agent by the
Borrower or a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other

 

 

 

 55

 

document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

In no event shall the Administrative Agent be required to expend or risk any of
its own funds or otherwise incur any liability, financial or otherwise, in the
performance of its duties under the Loan Documents or in the exercise of any of
its rights or powers under this Agreement.

 

Section 9.04 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

Section 9.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their activities
as Administrative Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

Section 9.06 Resignation of Administrative Agent. (a) The Administrative Agent
may at any time give notice of its resignation to the Lenders and the Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Borrower, to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States; provided that consultation with the
Borrower in connection with the appointment of any successor Administrative
Agent shall only be required so long as no Event of Default has occurred and is
continuing. If no such successor

 



 

 

 56

 

shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

 

(b) With effect from the Resignation Effective Date (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (ii) except for any indemnity
payments or other amounts then owed to the retiring or removed Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Administrative Agent (other than any rights to indemnity
payments or other amounts owed to the retiring Administrative Agent as of the
Resignation Effective Date), and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.03 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

Section 9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

Section 9.08 [Reserved].

 

Section 9.09 [Reserved].

 

Section 9.10 Lender Affiliates Rights. By accepting the benefits of the Loan
Documents, any Affiliate of a Lender that is owed any Loan Obligation is bound
by the terms of

 



 

 

 57

 

the Loan Documents. But notwithstanding the foregoing: (a) neither the
Administrative Agent, any Lender nor the Borrower shall be obligated to deliver
any notice or communication required to be delivered to any Lender under any
Loan Documents to any Affiliate of any Lender; and (b) no Affiliate of any
Lender that is owed any Loan Obligation shall be included in the determination
of the Required Lenders or entitled to consent to, reject, or participate in any
manner in any amendment, waiver or other modification of any Loan Document. The
Administrative Agent shall not have any liabilities, obligations or
responsibilities of any kind whatsoever to any Affiliate of any Lender who is
owed any Loan Obligation. The Administrative Agent shall deal solely and
directly with the related Lender of any such Affiliate in connection with all
matters relating to the Loan Documents. The Loan Obligation owed to such
Affiliate shall be considered the Loan Obligation of its related Lender for all
purposes under the Loan Documents and such Lender shall be solely responsible to
the other parties hereto for all the obligations of such Affiliate under any
Loan Document.

 

Section 9.11 Certain ERISA Matters. (a) Each Lender (x) represents and warrants,
as of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

 

(i)  such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments,

 

(ii)  the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, and the conditions
for exemptive relief thereunder are and will continue to be satisfied in
connection therewith,

 

(iii)   (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D)  to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

 



 

 

 58

 

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b) In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower or any other Loan Party, that:

 

(i)  none of the Administrative Agent or any of its Affiliates is a fiduciary
with respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto),

 

(ii)  the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii)  the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),

 

(iv)  the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

 

(v)  no fee or other compensation is being paid directly to the Administrative
Agent or any of its Affiliates for investment advice (as opposed to other
services) in connection with the Loans, the Commitments or this Agreement.

 

(c) The Administrative Agent hereby informs the Lenders that each such Person is
not undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans or the Commitments for an
amount less than the amount being paid for an interest in the Loans or the
Commitments by such Lender

 



 

 

 59

 

or (iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

Section 9.12 No Reliance on Administrative Agent's Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender's, Affiliate's, participant's or assignee's
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with the
Borrower, its Affiliates or their agents, the Loan Documents or the transactions
hereunder or contemplated hereby: (i) any identity verification procedures, (ii)
any recordkeeping, (iii) comparisons with government lists, (iv) customer
notices or (v) other procedures required under the CIP Regulations or such other
Laws.

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.01 Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone or other means, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(i) if to the Borrower, at 15 Inverness Way East, Englewood, Colorado 80112,
Attention: Executive Vice President and Chief Financial Officer, Telecopy:
303-754-4025; Email: Todd.Hyatt@ihsmarkit.com; with copies to:

 

(A)   Sari Granat, Executive Vice President and General Counsel, IHS Markit
Ltd., 25 Ropemaker Street, 4th floor Ropemaker Place, London, United Kingdom
EC2Y 9LY, Attention: Legal Department; Telephone: +44 20 7260 2000; Email:
Sari.Granat@ihsmarkit.com

 

(B)   Grant Nicholson, Treasurer, IHS Markit Ltd., 15 Inverness Way East,
Englewood, Colorado 80112; Telephone: (303)-858-6299, Telecopy: 303-754-4025;
Email: Grant.Nicholson@ihsmarkit.com; and

 

(C)   Kathryn Owen, VP Finance, IHS Markit Ltd., The Capitol Building, Oldbury,
Bracknell, Berkshire, United Kingdom RG12 8FZ; Telephone: +44 (0) 166 650 1283;
Email: Katy.Owen@ihsmarkit.com.

 



 

 

 60

 

(ii)   if to the Administrative Agent, to PNC Bank, National Association, 1144
15th St, Suite 3650, Denver, CO 80202-1470; Attention: Sean Piper; Email:
Sean.Piper@pnc.com; and

 

(iii)   if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e- mail, FpML messaging, and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may each, in its discretion, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Any party hereto may change its address or telecopy number
for notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt, subject to the next paragraph.

 

Unless the Administrative Agent otherwise prescribes (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials or notices through the Platform, any
other electronic platform or electronic messaging service, or through the
Internet.

 

 

 

 61

 

Section 10.02 Waivers; Amendments.

 

(a)   No Waiver; Rights Cumulative. No failure or delay by the Administrative
Agent or any Lender in exercising, and no course of dealing with respect to, any
right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

 

(b)   Amendments. Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or, in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by the Administrative Agent and the Borrower, in each case with the consent
of the Required Lenders; provided that no such agreement shall (i) reduce the
principal amount of any Loan or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (ii) postpone the scheduled date of payment of the principal amount of
any Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, without the written consent of each
Lender affected thereby, (iii) change Section 2.18(b) or (c), in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender or (iv) change any of the provisions of this
Section or the definition of “Required Lenders,” or any other provision of any
Loan Document specifying the number or percentage of Lenders required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender; provided further
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent without the prior written consent of the
Administrative Agent.

 

Notwithstanding anything herein to the contrary, the Borrower and the
Administrative Agent may, without the input or consent of any other Lender
(other than the relevant Lenders providing Loans under such Sections), effect
amendments to this Agreement and the other Loan Documents as may be necessary in
the reasonable opinion of the Borrower and the Administrative Agent (x) to
effect any provision specifying that any waiver, amendment or modification may
be made with the consent or approval of the Administrative Agent and (y) if the
Administrative Agent and the Borrower have jointly identified any ambiguity,
mistake, defect, inconsistency, obvious error, omission or any other error or
omission of a technical nature or any necessary or desirable technical change,
in each case, in any provision of any Loan Document, then the Administrative
Agent and the Borrower shall be permitted to amend such

 



 

 

 62

 

provision solely to address such matter. Notification of such amendments shall
be made by the Administrative Agent to the Lenders promptly upon any such
amendment becoming effective, provided, that failure of the Administrative Agent
to provide such notice shall not render any such amendment ineffective.

 

(c) Replacement of Lenders. In connection with any proposed amendment,
modification, waiver or termination (a “ Proposed Change”) requiring the consent
of all Lenders or all affected Lenders, if the consent of the Required Lenders
to such Proposed Change is obtained, but the consent to such Proposed Change of
other Lenders whose consent is required is not obtained (any such Lender whose
consent is not obtained as described in paragraph (b) of this Section being
referred to as a “Non-Consenting Lender”), then, the Borrower may, at its sole
expense and effort, upon notice to such Non-Consenting Lender and the
Administrative Agent, require such Non-Consenting Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that (a)
unless the assignee is a Lender or an Affiliate of a Lender, the Borrower shall
have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (b) such Non-Consenting Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (c) the Borrower or such assignee shall have paid to the Administrative
Agent the processing and recordation fee specified in Section 10.04(b).
Notwithstanding the foregoing, a Non-Consenting Lender shall be deemed to have
assigned all of its rights, interests and obligations under this Agreement upon
its receipt of the amounts described in the preceding clause (b).

 

Section 10.03 Expenses; Indemnity; Damage Waiver.

 

(a)   Expenses. The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (limited, in the case of
legal fees and expenses, to the reasonable fees, charges and disbursements of
one counsel for the Administrative Agent) in connection with the preparation and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof and (ii) all out-of-pocket expenses incurred by the
Administrative Agent or any Lender (limited, in the case of legal fees and
expenses, to the reasonable fees, charges and disbursements of one counsel for
the Administrative Agent and the Lenders, taken as a whole) in connection with
the enforcement or protection of its rights in connection with the Loan
Documents; including its rights under this Section, or in connection with the
Loans made hereunder, including all such out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans.

 

(b)   Indemnity. The Borrower indemnifies the Administrative Agent and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and holds each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (limited,
in the case of legal fees and expenses, to the reasonable fees, charges and
disbursements of one counsel for the Indemnitees, taken as a

 



 

 

 63

 

whole, and, if reasonably necessary, a single local counsel for the Indemnitees,
taken as a whole, in each relevant jurisdiction (and, in the case of an actual
or perceived conflict of interest, an additional outside counsel in each
applicable jurisdiction of the Indemnitees, taken as a whole)), incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of any Loan Document or any other
agreement or instrument contemplated hereby, the performance by the parties to
the Loan Documents of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or the use of the proceeds therefrom, (iii) to the extent related
to the foregoing clauses (i) or (ii), any actual or alleged presence or release
of Hazardous Materials on or from any property currently or formerly owned or
operated by the Borrower or any Subsidiary, or any Environmental Liability
related in any way to the Borrower or any Subsidiary or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from (x) the material breach of the obligations of such Indemnitee
under the Loan Documents or the bad faith, gross negligence or willful
misconduct of such Indemnitee or (y) disputes solely among the Indemnitees
(other than any claims against the Administrative Agent in its capacity as the
administrative agent hereunder and other than any claims arising out of any act
or omission on the part of the Borrower or its Affiliates). No Indemnitee shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
This Section 10.03(b) shall not apply to Taxes other than any Taxes that
represent losses, claims, damages or liabilities in respect of a non-Tax claim.

 

(c)   Lenders’ Agreement to Pay. To the extent that the Borrower fails to pay
any amount required to be paid by it to the Administrative Agent under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent such Lender’s pro rata share (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such. For
purposes hereof, a Lender’s “pro rata share” shall be determined based upon its
share of outstanding Loans at the time.

 

(d)   Waiver of Damages. To the extent permitted by applicable law, the Borrower
shall not assert and hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, incidental, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, the Loan

 



 

 

 64

 

Documents or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof.

 

(e) Payment. All amounts due under this Section shall be payable not later than
10 days after written demand therefor.

 

Section 10.04 Successors and Assigns.

 

(a)   Successors and Assigns. The provisions of this Agreement are binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby (including any Affiliate of a Lender who is owed
any of the Loan Obligations and any Indemnitee), except that (i) other than in
accordance with Section 6.03(b), the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of a
Lender who is owed any of the Loan Obligations and any Indemnitee), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders, any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)   Assignment. (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (other than the Borrower,
any Subsidiary, a natural person or a Disqualified Institution so long as the
list of Disqualified Institutions is provided by the Administrative Agent to any
Lender upon request) all or a portion of its rights and obligations under this
Agreement (including all or a portion of the Loans at the time owing to it) with
the prior written consent of the Borrower and the Administrative Agent, which
shall not be unreasonably withheld or delayed.

 

(ii)  Assignments shall be subject to the following additional conditions:

 

(A)   except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Loans, the amount of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) (i) shall not be
less than $10,000,000 and (ii) shall not reduce the assigning Lender’s Loans to
less than $10,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if a Payment or Bankruptcy Event of Default exists;

 



 65

 

(B)   each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
and

 

(C)   the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500.

 

The Administrative Agent shall not be responsible for monitoring the
Disqualified Institutions list and shall have no liability for non-compliance by
any Lender. The Disqualified Institutions list shall be made available to any
Lender upon request to the Administrative Agent.

 

(iii)   Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a  Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 10.03). If any such assignment by a Lender holding a
promissory note hereunder occurs after the issuance of any promissory note
pursuant to Section 2.09(e) to such Lender, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender such promissory note to the Administrative Agent for cancellation, and
thereupon the Borrower shall issue and deliver a new promissory note, if so
requested by the assignee and/or assigning Lender, to such assignee and/or to
such assigning Lender, with appropriate insertions, to reflect the new
commitments and/or outstanding Loans of the assignee and/or the assigning
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 10.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.

 

(iv)   The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices outside the United Kingdom a copy
of each Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitment of, and principal amount (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

 

 

 66

 

(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to this Agreement or any other Loan
Document, the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

(c) Participations. (i) Any Lender may, with the consent of the Borrower and the
Administrative Agent, sell participations to one or more banks or other entities
(other than a Disqualified Institution so long as the list of Disqualified
Institutions is provided by the Administrative Agent to any Lender upon request)
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant. Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 (subject to the requirements and limitations therein, including the
requirements under Sections 2.17(e) and 2.17(g) (it being understood that the
documentation required under Sections 2.17(e) and 2.17(g) shall be delivered to
the participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain at one of its offices outside of
the United Kingdom a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Loans or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be

  

 

 67

 

conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(ii) A Participant shall not be entitled to receive any greater payment under
Sections 2.15  or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Sections 2.17(e) or
2.17(g) as though it were a Lender.

 

(d)   Pledge. Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

Section 10.05 Survival. All covenants, agreements, representations and
warranties made by the Borrower in the Loan Documents and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement or
any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect until the Loan
Obligations have been Fully Satisfied. The provisions of Sections 2.15, 2.16 ,
2.17 and 10.03 and Article IX shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Commitments or the
termination of this Agreement or any provision hereof.

 

Section 10.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent embody the final, entire agreement among the parties
relating to the subject matter hereof and supersede any and all previous
commitments, agreements, representations and understandings, whether oral or
written, relating to the subject matter hereof and may not be contradicted or
varied by evidence of prior, contemporaneous or subsequent oral agreements or
discussions of the parties hereto. Except as provided in Section

  

 

 68

 

4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic communication shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

Section 10.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Section 10.08 Right of Setoff. If an Event of Default exists, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Borrower against any of and all the
obligations of that Borrower now or hereafter existing under this Agreement or
the other Loan Documents held by such Lender, irrespective of whether or not
such Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have. Each Lender agrees promptly to notify the Borrower
and the Administrative Agent after any such application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such application.

 

Section 10.09 Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)   Governing Law. This Agreement and all claims and causes of action arising
out of this Agreement or any other Loan Document shall be governed by and
construed in accordance with the applicable law pertaining in the State of New
York, other than those conflict of law provisions that would defer to the
substantive laws of another jurisdiction. This governing law election has been
made by the parties in reliance (at least in part) on Section 5-1401 of the
General Obligations Law of the State of New York, as amended (as and to the
extent applicable), and other applicable law.

 

(b)   Jurisdiction. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE
HEARD AND

  

 

 69

 

DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)   Venue. Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)   Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 10.01. Nothing
in this Agreement or any other Loan Document will affect the right of any party
to this Agreement to serve process in any other manner permitted by law. Each
party hereby irrevocably waives any objection to such service of process and
further irrevocably waives and agrees not to plead or claim in any action or
proceeding commenced hereunder or under any other Loan Document that service of
process was in any way invalid or effective. Nothing herein shall affect the
right of the Administrative Agent or any other Creditor to serve process in
another manner permitted by law or to commence legal proceedings or otherwise
proceed against the Borrower in any other jurisdiction.

 

Section 10.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

  

 

 70

 

Section 10.12 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority (including any self-regulatory authority), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to the recipient of such Information entering into an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations (provided that, no information may
be provided to any Disqualified Institution or person who is known to be acting
for a Disqualified Institution, in each case, to the extent that the list of
Disqualified Institutions has been made available to the disclosing Lender), (g)
with the consent of the Borrower, (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii)
becomes available to the Administrative Agent or any Lender on a
non-confidential basis from a source other than the Borrower and other than as a
result of a breach known to such party by such source of any confidentially
agreement binding upon the source or (i) subject to the recipient of such
Information entering into an agreement containing provisions substantially the
same as those of this Section, to any credit insurance provider relating to the
obligations under this Agreement. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its Subsidiaries, other than any such information that is available
to the Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by the Borrower; provided that, in the case of information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Section 10.13 Maximum Interest Rate.

 

(a) Limitation to Maximum Rate; Recapture. No interest rate specified in any
Loan Document shall at any time exceed the Maximum Rate. If at any time the
interest rate (the “Contract Rate”) for any obligation under the Loan Documents
shall exceed the Maximum Rate, thereby causing the interest accruing on such
obligation to be limited to the Maximum Rate, then any subsequent reduction in
the Contract Rate for such obligation shall not reduce the rate of interest on
such obligation below the Maximum Rate until the aggregate amount of interest
accrued on such obligation equals the aggregate amount of interest which would
have accrued on such obligation if the Contract Rate for such obligation had at
all times been in effect. As used herein, the term “Maximum Rate” means, at any
time with respect to any Lender, the maximum rate of nonusurious interest under
applicable law that such Lender may charge the Borrower. The Maximum Rate shall
be calculated in a manner that takes into

 

 

 

 71

 

account any and all fees, payments, and other charges contracted for, charged,
or received in connection with the Loan Documents that constitute interest under
applicable law. Each change in any interest rate provided for herein based upon
the Maximum Rate resulting from a change in the Maximum Rate shall take effect
without notice to Borrower at the time of such change in the Maximum Rate.

 

(b) Cure Provisions. No provision of any Loan Document shall require the payment
or the collection of interest in excess of the maximum amount permitted by
applicable law. If any excess of interest in such respect is hereby provided
for, or shall be adjudicated to be so provided, in any Loan Document or
otherwise in connection with this loan transaction, the provisions of this
Section shall govern and prevail and neither the Borrower nor the sureties,
guarantors, successors, or assigns of the Borrower shall be obligated to pay the
excess amount of such interest or any other excess sum paid for the use,
forbearance, or detention of sums loaned pursuant hereto. In the event any
Lender ever receives, collects, or applies as interest any such sum, such amount
which would be in excess of the maximum amount permitted by applicable law shall
be applied as a payment and reduction of the principal of the obligations
outstanding hereunder, and, if the principal of the obligations outstanding
hereunder has been paid in full, any remaining excess shall forthwith be paid to
the Borrower. In determining whether or not the interest paid or payable exceeds
the Maximum Rate, the Borrower and each Lender shall, to the extent permitted by
applicable law, (a) characterize any non-principal payment as an expense, fee,
or premium rather than as interest, (b) exclude voluntary prepayments and the
effects thereof, and (c) amortize, prorate, allocate, and spread in equal or
unequal parts the total amount of interest throughout the entire contemplated
term of the obligations outstanding hereunder so that interest for the entire
term does not exceed the Maximum Rate.

 

Section 10.14 No Duty. All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by the Administrative Agent or any
Lender shall have the right to act exclusively in the interest of the
Administrative Agent and the Lenders and shall have no duty of disclosure, duty
of loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Borrower, any of its respective Equity Interest holders or any
other Person.

 

Section 10.15 No Fiduciary Relationship. The Borrower hereby acknowledges and
agrees that (a) no fiduciary, advisory or agency relationship between the
Borrower and the Lender Parties is intended to be or has been created in respect
of any of the transactions contemplated by this Agreement or the other Loan
Documents, irrespective of whether the Lender Parties have advised or are
advising the Borrower on other matters, and the relationship between the Lender
Parties, on the one hand, and the Borrower, on the other hand, in connection
herewith and therewith is solely that of creditor and debtor, (b) the Lender
Parties, on the one hand, and the Borrower, on the other hand, have an arm’s
length business relationship that does not directly or indirectly give rise to,
nor does the Borrower rely on, any fiduciary duty to the Borrower or its
affiliates on the part of the Lender Parties, (c) the Borrower is capable of
evaluating and understanding, and the Borrower understand and accept, the terms,
risks and conditions of the transactions contemplated by this Agreement and the
other Loan Documents, (d) the Borrower has been advised that the Lender Parties
are engaged in a broad range of transactions that may involve interests that
differ from the Borrower’s interests and that the Lender Parties have no
obligation to disclose such interests and transactions to the Borrower, (e)

 

 

 

 72

 

the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent the Borrower has deemed appropriate in the negotiation,
execution and delivery of this Agreement and the other Loan Documents, (f) each
Lender Party has been, is, and will be acting solely as a principal and, except
as otherwise expressly agreed in writing by it and the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Borrower, any of its affiliates or any other Person, (g) none of the Lender
Parties has any obligation to the Borrower or its affiliates with respect to the
transactions contemplated by this Agreement or the other Loan Documents except
those obligations expressly set forth herein or therein or in any other express
writing executed and delivered by such Lender Party and the Borrower or any such
affiliate and (h) no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Lender Parties or among the Borrower and the Lender Parties.

 

Section 10.16 Construction. The Borrower (by its execution of the Loan Documents
to which it is a party), the Administrative Agent and each Lender acknowledges
that each of them has had the benefit of legal counsel of its own choice and has
been afforded an opportunity to review the Loan Documents with its legal counsel
and that the Loan Documents shall be construed as if jointly drafted by the
parties thereto.

 

Section 10.17 Independence of Covenants. All covenants under the Loan Documents
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or be otherwise within the limitations of, another covenant
shall not avoid the occurrence of a Default if such action is taken or such
condition exists.

 

Section 10.18 Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Borrowing
Requests, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 

Section 10.19 USA PATRIOT Act. Each Lender that is subject to the Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender or the Administrative

 



 

 73

 

Agent, as applicable, to identify the Borrower in accordance with the Patriot
Act. The Borrower shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.

 

Section 10.20 [Reserved].

 

Section 10.21 Judgment Currency. This is an international loan transaction in
which the specification of the applicable currency of payment is of the essence,
and the stipulated currency shall in each instance be the currency of account
and payment in all instances. A payment obligation in one currency under the
Loan Documents (the “Original Currency”) shall not be discharged by an amount
paid in another currency (the “Other Currency”), whether pursuant to any
judgment expressed in or converted into any Other Currency except to the extent
that such tender results in the effective receipt by the payee of the full
amount of the Original Currency payable to such payee. If for the purpose of
obtaining judgment in any court it is necessary to convert a sum due under any
Loan Document in the Original Currency into the Other Currency, the rate of
exchange that shall be applied shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the Original Currency
at the relevant office with the Other Currency on the Business Day next
preceding the day on which such judgment is rendered. The obligation of the
Borrower in respect of any such sum due from it to the relevant payee under any
Loan Document (in this Section called an “Entitled Person”) shall,
notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
Other Currency such Entitled Person may in accordance with normal banking
procedures purchase the Original Currency with the amount of the judgment
currency so adjudged to be due; and the Borrower, as a separate obligation and
notwithstanding any such judgment, agrees to indemnify such Entitled Person
against, and to pay such Entitled Person on demand, in the Original Currency,
the amount (if any) by which the sum originally due to such Entitled Person in
the Original Currency hereunder exceeds the amount of the Other Currency so
purchased.

 

Section 10.22 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by: the application of any Write-Down and Conversion Powers
by an EEA Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any Lender that is an EEA Financial Institution; and

 

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)  a reduction in full or in part or cancellation of any such liability;

 



 

 

 74

 

(ii)   a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)   the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 



 

 75

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 



 

  Borrower:          IHS MARKIT LTD.             By:   /s/ Todd Hyatt     Name:
Todd Hyatt     Title: Executive Vice President and Chief Financial Officer



 

 



 







 

 





 





  Agent and Lenders:         

PNC BANK, NATIONAL ASSOCIATION



as Administrative Agent and as Lender



            By:   /s/ Karl Thomasma





    Name:

Karl Thomasma 

    Title: Senior Vice President







 



 



 

 

SCHEDULE 1
TO
Interest Election Request

 

 

Current Type 

(ABR or Eurodollar)



Current Principal Amount Current Interest Period Expiration Date Continue as
(Type) Convert to (Type) New Interest Period Length                            
                               

 



 

 



 

 

 





 

SCHEDULE 2.01

 

COMMITMENTS

 

Lender

Commitment



PNC Bank, National Association $250,000,000.00 TOTAL  $250,000,000.00

 

 

 

 

SCHEDULE 3.06

 

DISCLOSED MATTERS

 

None.

 

 

 

 

SCHEDULE 6.01

 

EXISTING INDEBTEDNESS

 

None.

 

 

 

 

SCHEDULE 6.02

 

EXISTING LIENS

 

None.

 

 

 



 



EXHIBIT A
TO
IHS MARKIT LTD.
CREDIT AGREEMENT

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

 

 



EXHIBIT A, Cover Page  

 

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1. Assignor: ______________________________ 2. Assignee:

______________________________
and is an Affiliate/Approved Fund of [identify Lender]1

 

UK DTTP Number (if any):__________________

 

3. Borrower: IHS Markit Ltd. (the “Borrower”) 4. Administrative Agent: PNC Bank,
National Association, as the administrative agent under the Credit Agreement

 



 





 



1 Select as applicable.

 

 



ASSIGNMENT AND ASSUMPTION, Page 1 





 

 

 







5. Credit Agreement: Credit Agreement dated as of September 13, 2019, among IHS
Markit Ltd., the Lenders parties thereto and PNC Bank, National Association, as
Administrative Agent. 6. Assigned Interest:  

       

Aggregate Amount of Commitment/Loans for all Lenders Amount of Commitment/Loans
Assigned Percentage Assigned of Commitment/Loans2 $ $ % $ $ % $ $ %

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

[The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its Affiliates or their respective
securities) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

  ASSIGNOR:         [NAME OF ASSIGNOR]             By:         Title:  



 

 



  ASSIGNEE:         [NAME OF ASSIGNEE]             By:         Title:  

 



 





2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



 

 

ASSIGNMENT AND ASSUMPTION, Page 2  

 

 

Consented to and Accepted:

 



PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent         By:       Title:
 

 

 



Consented to:     IHS MARKIT LTD.       By:       Title:  



 



 

 

 

ASSIGNMENT AND ASSUMPTION, Page 3

 

 

ANNEX 1

 

IHS Markit Ltd.
Credit Agreement

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.       Representations and Warranties.

 

1.1       Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document; (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of IHS
Markit Ltd., any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by IHS
Markit Ltd., any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.       Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Sections 3.04 or 5.01
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (v) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.       Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 

 



STANDARD TERMS AND CONDITIONS TO THE ASSIGNMENT AND ASSUMPTION, Solo Page









 

 

 

3.       General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy or other electronic communications shall be effective as delivery of
a manually executed counterpart of this Assignment and Assumption. This
Assignment and Assumption shall be governed by and construed in accordance with
the law of the State of New York, other than those conflict of law provisions
that would defer to the substantive laws of another jurisdiction. This governing
law election has been made by the parties in reliance (at least in part) on
Section 5–1401 of the General Obligations Law of the State of New York, as
amended (as and to the extent applicable), and other applicable law.

 

 

STANDARD TERMS AND CONDITIONS TO THE ASSIGNMENT AND ASSUMPTION, Solo Page

 

 

EXHIBIT B
TO
IHS MARKIT LTD.
CREDIT AGREEMENT

 

COMPLIANCE CERTIFICATE

 

 

 



EXHIBIT B, Cover Page





 

 

COMPLIANCE CERTIFICATE
for the
quarter ended __________ __, _____

 

To:          PNC Bank, National Association,



1144 15th St, Suite 3650



Denver, CO 80202-1470



Attention: Sean Piper



Email: Sean.piper@pnc.com

 

and each Lender

 

Ladies and Gentlemen:

 

This Compliance Certificate (the “Certificate”) is being delivered pursuant to
Section 5.01(c) of that certain Credit Agreement (as amended, the “Agreement”)
dated as of September 13, 2019, among IHS Markit Ltd. (the “Borrower”), PNC
Bank, National Association as Administrative Agent, and the Lenders from time to
time party thereto. All capitalized terms, unless otherwise defined herein,
shall have the same meanings as in the Agreement. All the calculations set forth
below shall be made pursuant to the terms of the Agreement.

 

The undersigned, a Financial Officer of the Borrower in his capacity as such
Financial Officer and not in his individual capacity, does hereby certify to the
Administrative Agent and the Lenders that:





 

1.         DEFAULT   No Default has occurred or, if a Default has occurred, I
have described on the attached Exhibit “A” the nature thereof and the steps
taken or proposed to remedy such Default.         Compliance 2.         SECTION
5.01 - Financial Statements and Records               (a) Annual audited
financial statements of the Borrower on a consolidated basis within 90 days
after the end of each fiscal year end (together with Compliance Certificate).  
  Yes No N/A             (b) Quarterly unaudited financial statements of the
Borrower on a consolidated basis within 45 days after the end of each of the
first three fiscal quarters of each fiscal year (together with Compliance
Certificate).     Yes No N/A



 



 

COMPLIANCE CERTIFICATE, Page 1





 

 

 

 

3.         SECTION 7.01 - Interest Coverage Ratio                       (a)
Consolidated EBITDA (from Schedule 1)   $________                   (b)
Consolidated Interest Expense   $________                   (c) Line 4(a) ÷ Line
4(b)   ___ to 1.00                   (d) Minimum Interest Coverage Ratio
permitted by the Agreement   3.00 to 1.00   Yes No             4.
        SECTION 7.02 - Leverage Ratio3                       (a) Consolidated
Funded Indebtedness   $________                   (b) Consolidated EBITDA (for
Schedule 1)   $________                   (c) Actual Leverage Ratio: 5(a) ¸
5(b)=   ___ to 1.00                   (d) Maximum Leverage Ratio   [3.75][4.00]
to 1.00   Yes No             5.         ATTACHED SCHEDULES   Attached hereto as
schedules are the calculations supporting the computation set forth above in
this Certificate.  All information contained herein and on the attached
schedules is true and correct.   6.         FINANCIAL STATEMENTS   The financial
statements attached hereto were prepared in accordance with GAAP and fairly
present in all material respects (subject to year end audit adjustments and
absence of footnotes) the financial conditions and the results of the operations
of the Persons reflected thereon, at the date and for the periods indicated
therein.   7.         CONFLICT   In the event of conflict between this
Certificate and the Agreement, the Agreement shall control.    

--------------------------------------------------------------------------------

3 If the Borrower has notified the Administrative Agent in writing that an
Acquisition Threshold has been achieved and has elected a Trigger Quarter, then
the Maximum Leverage Ratio shall be increased to 4.00 to 1.00 during the related
Elevated Leverage Period.

 





 

COMPLIANCE CERTIFICATE, Page 2

 

 

 



IN WITNESS WHEREOF, the undersigned has executed this Certificate effective as
of the date first written above.

 



        IHS MARKIT LTD.             By:         Name:       Title:  



 

 





 

COMPLIANCE CERTIFICATE, Page 3

 

 

SCHEDULE 1
TO
COMPLIANCE CERTIFICATE

 

Consolidated EBITDA.           (1) Consolidated Net Earnings: $___________      
      (a)      Consolidated Interest Expense $___________     (b)
     Consolidated Income Tax Expense $___________     (c)      Consolidated
Depreciation and Amortization Charges $___________     (d)      non-cash charges
or expenses in connection with options, restricted stock, restricted stock units
or other equity level awards under any Borrower incentive plan $___________    
(e)      cash non-recurring (A) fees, costs and expenses incurred in connection
with the Transactions and (B) other  charges, including acquisition or
restructuring charges or expenses related to employee severance or facilities
consolidation and acquisition related transactions expenses provided that for
any Test Period, the aggregate amount added back under this clause (e)(B) shall
not exceed 10% of the Consolidated EBITDA for such period, $___________     (f)
     any non-cash modifications to pension and post-retirement employee benefit
plans, settlement costs incurred to annuitize retirees or facilitate lump-sum
buyout offers under pension and postretirement employee benefit plans or
mark-to-market adjustments under pension and post-retirement employee benefit
plans provided that for any Test Period, the aggregate amount added back under
this clause (f) shall not comprise more than 5% of the Consolidated EBITDA for
such period, $___________     (g)      non-cash adjustments resulting from the
application of FASB ASC Update No. 2014-09 (Revenue from Contracts with
Customers (Topic 606)) effective January 1, 2018, $___________     (h)
     other non-cash losses or charges, $___________     (i)      losses,
charges, expenses, costs, accruals or reserves of any kind associated with any
litigation (including any legal fees and expenses) and/or payment of actual or
prospective legal settlements, fines, judgments or orders, $___________     (j)
     the amount of any losses, charges, expenses, costs, accruals or reserves of
any kind associated with any subsidiary of the Borrower attributable to
non-controlling interests or minority interests of third parties, $___________  

 



SCHEDULE 2 to Compliance Certificate, Page 1 









 

 

 



  (k)      the aggregate amounts included in determining Consolidated Net
Earnings in respect of (i) extraordinary or unusual one-time gains, (ii) income
tax benefits (to the extent not netted from income tax expense), excluding any
tax benefits in respect of fiscal quarters ending on or prior to February 28,
2018 and (iii) any cash payments made during such period in respect of items
described in clause (a)(viii) above subsequent to the fiscal quarter in which
the relevant non-cash losses or charges were incurred $___________            

(l)       Total: Line 1 plus lines (a) through (j) minus line (k)

 

$___________         (2)       Adjustments for Leverage Ratio Calculation.      

EBITDA from prior Targets for periods prior to acquisitions

 

$___________

 

    Consolidated EBITDA for Leverage Ratio calculation $___________  

 

 

SCHEDULE 2 to Compliance Certificate, Page 2



 

 

 

 

EXHIBIT C
TO
IHS MARKIT LTD.
CREDIT AGREEMENT

 

Borrowing Request

 

 

 

 

 



EXHIBIT C, Cover Page

 

 

BORROWING REQUEST

 

___________, __, ____

 

To:          PNC Bank, National Association



1144 15th St, Suite 3650



Denver, CO 80202-1470



Attention: Sean Piper



Email: Sean.piper@pnc.com

 


and each Lender

 

Ladies and Gentlemen:

 

The undersigned, IHS Markit Ltd. (the “Borrower”), refers to the Credit
Agreement (as amended, the “Credit Agreement”) dated as of September 13, 2019,
among the Borrower, PNC Bank, National Association as administrative agent and
the Lenders named therein. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

 

The Borrower hereby gives the Administrative Agent and the Lenders notice
pursuant to Section 2.03 of the Credit Agreement that the Borrower requests a
Borrowing under the Credit Agreement, and in connection therewith sets forth
below the information relating to such Borrowing (the “Requested Borrowing”).

 

(i)The Requested Borrowing is a Loan;

 

(ii)The date of the Requested Borrowing is ______________;

 

(iii)The principal amount of the Requested Borrowing is $_______________;

 

(iv)The Type or Types of the Borrowing requested (i.e., ABR Borrowing or
Eurodollar Borrowing) and, if applicable the Interest Periods applicable thereto
are set forth in the table below:

 

Amount Type Interest Period
(if applicable) 1.   _____ Month(s) 2.   _____ Month(s) 3.   _____ Month(s) 4.  
_____ Month(s) 5.   _____ Month(s) 6.   _____ Month(s)

 

(v)The proceeds of the Requested Borrowing should be disbursed directly to the
entities in the amounts and in accordance with the transfer instructions set
forth in the table below:

 

 



BORROWING REQUEST, Page 1



 

 



 

Dollar Amount Recipient Instructions $     $     $     $    

 

By its execution below, the Borrower represents and warrants to the
Administrative Agent and the Lenders:

 

(i)       At the time of and immediately after giving effect to the Requested
Borrowing, no Default exists; and

 

(ii)       The representations and warranties of the Borrower set forth in the
Loan Documents [(other than the representations and warranties set forth in
Sections ‎3.04(b) and ‎3.06)]4 are true and correct in all material respects
(or, in the case of any representation and warranty qualified by materiality, in
all respects) on and as of the date of the Requested Borrowing, except to the
extent such representations and warranties specifically relate to any earlier
date in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date (or, in the case of any
representation and warranty qualified by materiality, in all respects as of such
earlier date).

 

The instructions set forth herein are irrevocable, except as otherwise provided
by the Credit Agreement. A telecopy or other electronic communication of these
instructions shall be deemed valid and may be accepted and relied upon by the
Administrative Agent and the Lenders as an original.

 

 

 

 



4 To be deleted for any Loans requested on the Effective Date.

 

 

BORROWING REQUEST, Page 2

 

 



 



        IHS MARKIT LTD.             By:         Name:       Title:  



 



 

 

BORROWING REQUEST, Page 3

 

 

EXHIBIT D
TO
IHS MARKIT LTD.
CREDIT AGREEMENT

 

Interest Election Request

 

 

 

 



EXHIBIT D, Cover Page 

 

 

INTEREST ELECTION REQUEST

 

___________ ___, ____

 

To:          PNC Bank, National Association



1144 15th St, Suite 3650



Denver, CO 80202-1470



Attention: Sean Piper



Email: Sean.piper@pnc.com

 


and each Lender

 

Ladies and Gentlemen:

 

The undersigned, IHS Markit Ltd. (the “Borrower”), refers to the Credit
Agreement (as amended, the “Agreement”) dated as of September 13, 2019, among
the Borrower, PNC Bank, National Association as administrative agent, the other
agents parties thereto and the Lenders named therein. Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

 

The Borrower hereby gives the Administrative Agent and the Lenders notice
pursuant to Section 2.07 of the Credit Agreement that the Borrower requests a
conversion or continuation (a “Change”) of the Borrowing or Borrowings specified
on Schedule 1.

 

By its execution below, the Borrower represents and warrants to the
Administrative Agent and the Lenders:

 

(i)       At the time of and immediately after giving effect to the requested
Change, no Default exists; and

 

(ii)       The representations and warranties of the Borrower set forth in the
Loan Documents are true and correct on and as of the date of the requested
Change with the same force and effect as if such representations and warranties
had been made on and as of such date except to the extent that such
representations and warranties relate specifically to another date.

 

The instructions set forth herein are irrevocable, except as otherwise provided
by the Credit Agreement. A telecopy or other electronic communication of these
instructions shall be deemed valid and may be accepted and relied upon by the
Administrative Agent and the Lenders as an original.

 



        IHS MARKIT LTD.             By:         Name:       Title:  



 

 

 

 

INTEREST ELECTION REQUEST, Solo Page

 



 



 

